Exhibit 10.1

 



(English Translation - For Reference Purpose Only)

 





Stamp Duty



JPY 600,000



Loan Agreement

 

JPY 450,000,000,000

 

May 1, 2017

 

 

 

(Borrower) 

USJ Co., Ltd.

 


 

(Lender)



Sumitomo Mitsui Banking Corporation



Mizuho Bank, Ltd.



The Bank of Tokyo-Mitsubishi UFJ, Ltd.



Development Bank of Japan Inc.



Nippon Life Insurance Company



The Norinchukin Bank

 

(Agent)



Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

 

 

 

Baker McKenzie

 

 

(English Translation - For Reference Purpose Only)

INDEX

 

1.    (DEFINITIONS) 3 2.   (RIGHTS AND OBLIGATIONS OF LENDER) 14 3.   (USE OF
PROCEEDS) 15 4.   (CONDITIONS PRECEDENT) 15 5.   (MAKING OF LOANS) 17
6.   (REFUSAL TO MAKE LOANS) 17 7.   (EXEMPTION OF LENDER) 18 8.   (INCREASED
COSTS AND ILLEGALITY) 18 9.   (REPAYMENT OF PRINCIPAL) 19 10.   (INTEREST) 19
11.   (PREPAYMENT) 20 12.   (DEFAULT INTEREST) 21 13.   (AGENT FEE) 22
14.   (EXPENSES; TAXES AND PUBLIC CHARGES) 22 15.   (PERFORMANCE OF BORROWER’S
OBLIGATIONS) 22 16.   (DISTRIBUTION TO LENDER) 24 17.   (REPRESENTATIONS AND
WARRANTIES BY THE BORROWER) 28 18.   (COVENANTS OF THE BORROWER) 30
19.   (ACCELERATION) 34 20.   (SET-OFF AND DISCRETIONARY DISPOSAL) 37
21.   (ARRANGEMENTS AMONG LENDERS) 38 21-2.   (JOINT AND SEVERAL GUARANTEE) 40
22.   (RIGHTS AND OBLIGATIONS OF THE AGENT) 40 23.   (RESIGNATION AND DISMISSAL
OF THE AGENT) 43 24.   (CLARIFICATION OF THE INTENTION OF THE MAJORITY LENDERS)
43 25.   (AMENDMENT TO THIS AGREEMENT) 44 26.   (ASSIGNMENT OF STATUS) 45
27.   (ASSIGNMENT OF LOAN CLAIMS) 46 27-2.   (SYNDICATION COMPLETION NOTICE) 48
28.   (COLLECTION FROM THIRD PARTY) 48 29.   (MONEY LENDING BUSINESS ACT) 49
30.   (GENERAL PROVISIONS) 50 Schedule 1 56 Schedule 2 57

 



 

(English Translation - For Reference Purpose Only)





Schedule 3 58 Schedule 4 59 Schedule 5 60 Schedule 6 61 Schedule 7 62 Schedule 8
63 Schedule 9 65 Schedule 10 66 Schedule 11 86

 

(English Translation - For Reference Purpose Only)

Loan Agreement

 

USJ Co., Ltd. as the borrower (the "Borrower"), each of the financial
institutions etc. listed in Schedule 1 as a lender (hereinafter referred to,
individually or collectively, as "Lender(s)") and Sumitomo Mitsui Banking
Corporation as the agent (the "Agent") have agreed as follows as of May 1, 2017
(this "Agreement").

 

1.(DEFINITIONS)

 

In this Agreement, the following terms have the meaning set forth below, unless
it is apparent that such terms mean otherwise in the context hereof.

 

(1)"Arranger" means, individually or collectively, Sumitomo Mitsui Banking
Corporation, Mizuho Bank, Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd..

 

(2)"Business Day" means any day other than those that are bank holidays in
Japan.

 

(3)"Business Day (NY-Tokyo)" means any day other than those that are bank
holidays in Japan or New York.

 

(4)"Agency Services" means the services set forth in the provisions of this
Agreement entrusted to the Agent by all Lenders for the benefit of all Lenders.

 

(5)"Agent Fee" means the fee that the Borrower shall pay to the Agent in
consideration of the Agency Services as separately agreed upon between the
Borrower and the Agent.

 

(6)"Parent Company," "Subsidiary," and "Affiliate" have the meaning as defined
under Article 8 of the Ordinance on Terminology, Forms, and Preparation Methods
of Financial Statements, etc. (Ordinance of the Ministry of Finance No. 59 of
1963; as amended) (for the avoidance of doubt, an Affiliate of the Borrower
means any business entity on which the Borrower and/or its Subsidiary(ies) is
able to exert a significant influence regarding such entity's financial and
operational or business policy decisions).

 

(7)"Lending Obligation" means the obligation of the Lenders to make Individual
Loans to the Borrower on the Drawdown Date upon satisfaction of the Conditions
Precedent.

 

(8)"Conditions Precedent" means the conditions set forth under each item of
Clause 4.

 

(9)"Drawdown Date" means May 9, 2017.

 

(10)"Exemption Period" means the period from the day (inclusive) on which the
Borrower receives a notice under Clause 7.1 to the day (inclusive) on which it
receives a notice under Clause 7.2.

 

(11)"Exemption Event" means (i) an outbreak of a natural disaster, war or
terrorist attack, (ii) an interruption or difficulty in electrical,
communications or types of settlement systems, (iii) an occurrence of a
situation where banks become unable to make loans in yen by usual methods in the
Tokyo Interbank Market, or (iv) any other event not attributable to the Lenders
that, in each

 

3 

(English Translation - For Reference Purpose Only)

case, made it impossible to make any lending as reasonably determined by the
Majority Lender or the Agent.

 

(12)"Borrower's Business" means the operation, maintenance and management of the
Theme Park and any businesses complementary or otherwise pertaining thereto
(including the peripheral businesses conducted by the Borrower at the time of
the execution hereof, and other business similar or complementary thereto).

 

(13)"Related Companies" means collectively or individually the Parent Company,
Subsidiaries and Affiliates.

 

(14)"Fully Diluted Basis" means the condition assuming that, where a stock
company issues the Potential Equity Interests, all of the Potential Equity
Interests shall have been exercised in accordance with the content of the
Potential Equity Interests as of that time and that all of the class shares
convertible to common shares shall have been converted to common shares.

 

(15)"Repayment Date" means (i) with respect to the Facility A Loan, the
respective last days of March, June, September and December of each year
starting from the last day of June 2017 and until the last day of March 2022,
and (ii) with respect to the Facility B Loan, the last day of March 2022;
provided, however, that, if such date falls on a day other than a Business Day,
the relevant Repayment Date shall be the next Business Day, and if such next
Business Day is in the next month, the immediately preceding Business Day shall
be the Repayment Date.

 

(16)"Event of Default" means collectively or individually the events provided
for under each item of Clauses 19.1 and 19.2; provided, however, that, if the
context requires that it means an event of default under an agreement other than
this Agreement, it shall mean an event of default under an agreement in general.

 

(17)"Base Rate" means collectively or individually the Facility A Base Rate and
the Facility B Base Rate.

 

(18)"Existing Senior Loan" means the loan pursuant to the Existing Senior Loan
Agreement.

 

(19)"Existing Senior Loan Agreement" means the loan agreement dated October 28,
2015 (as amended) executed among Asia Theme Park Investment Co., Ltd. (the
present Borrower) as the Borrower, Sumitomo Mitsui Banking Corporation,
Development Bank of Japan, Inc., Nippon Life Insurance Company and Goldman Sachs
Securities Co., Ltd. as the Lenders and Sumitomo Mitsui Banking Corporation as
the Agent.

 

(20)"Existing Security" means any and all security interest to secure the
Existing Senior Loan.

 

(21)"Permission Etc." means any license and registration or the like required
for the operation of the Borrower's Business.

 

(22)"Permitted Merger" means the process after the Drawdown Date whereby the
Borrower merges with the SPC with the Borrower being the surviving entity.

 

(23)"Financial Indebtedness" means collectively and individually (i) short term
loans, (ii)

 

4 

(English Translation - For Reference Purpose Only)

commercial papers, (iii) long term loans (including those that become due and
payable within one year from the execution date hereof), (iv) corporate bonds
(including convertible bonds, convertible-bond type corporate bonds with new
share reservation rights, and other corporate bonds with new share reservation
rights), (v) indebtedness relating to interest rate swaps or other derivative
transactions (excluding the indebtedness (if any) related to the forward
exchange contracts (limited to those required for the normal business of the
Borrower) and the interest rate swaps against the Lender for the purpose of
hedging the interest rate change risk relating to the lending under this
Agreement), (vi) indebtedness related to factoring, (vii) indebtedness relating
to a discount on bill, (viii) indebtedness relating to a guarantee of
indebtedness made for a third party, (ix) lease obligations (excluding the
indebtedness relating to a finance lease of JPY 2 billion or below), (x)
installment indebtedness, (xi) obligations of contribution of a silent
partnership, an investment limited partnership or any other partnership (if
any), and (xii) indebtedness relating to an acceptance of guarantee (including
acceptance and guarantee transactions with financial institutions) (including
recourse debts), and (xiii) other indebtedness equivalent of any of the above
(i) to (xii).

 

(24)"Financial Documents Etc." means collectively and individually (i) the
documents provided for respectively under Article 435, Paragraph 2 and each item
of Article 441, Paragraph 1 of the Companies Act and Article 444, Paragraph 1 of
the Companies Act (the "Financial Documents") and (ii) non-consolidated cash
flow statements prepared in a form reasonably satisfactory to the Agent that are
prepared in accordance with the Companies Act (Act No. 86 of 2005; as amended),
other Laws and Regulations and accounting standards generally recognized as fair
and reasonable or the International Financial Reporting Standards.

 

(25)"Fiscal Year" means each fiscal year of the Borrower which commences on
April 1 of each year and ends on March 31 of the following year, or such other
period as the Borrower from time to time designates as its fiscal year, which
(unless specifically indicated otherwise) does not include the respective
quarterly fiscal periods of the Borrower and the interim period.

 

(26)"Taxes and Public Charges" means all public taxes or public charges
including income taxes, corporate taxes and other taxes that are applicable in
Japan.

 

(27)"Governmental Authority" means (a) any international, foreign, national,
local or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, (c) any state public
utilities commission or other authority and any national, local or municipal
licensing or franchising authority or (d) any court or administrative tribunal.

 

(28)"Individual Loans" means the respective loans made by each Lender pursuant
to this Agreement.

 

(29)"Individual Loan Proceeds" means the money lent (or to be lent) by a Lender
to the Borrower

 

5 

(English Translation - For Reference Purpose Only)

as an Individual Loan, and the "Individual Loan Amount" means the amount of the
Individual Loan Proceeds set forth for each Lender in Schedule 1.

 

(30)"Outstanding Individual Loan Debt" means the principal, the interest,
default interest, Break Costs and any other payment obligation that the Borrower
owes pursuant to this Agreement with respect to Individual Loans, and the
"Outstanding Individual Loan Debt Amount" means the amount of the Outstanding
Individual Loan Debt.

 

(31)"Participation Ratio" means (i) before the Drawdown Date, the percentage of
the total amount of the Individual Loan Amount of each Lender to the Total Loan
Amount, and (ii) after the Drawdown Date, the percentage of the total amount of
the amount equivalent to the principal of the Outstanding Individual Loan Debt
of each Lender to the total amount of the amount equivalent to the principal of
the Outstanding Individual Loan Debt of all Lenders.

 

(32)"Private Rehabilitation Procedures" means (i) the specified certified
dispute resolution procedures as defined in Article 2, Paragraph 16 of the Act
on Strengthening Industrial Competitiveness (Act No. 98 of 2013; as amended),
(ii) revitalization support procedures by the Small and Medium-sized Enterprise
Revitalization Support Councils, (iii) revitalization support procedures of the
Regional Economy Vitalization Corporation of Japan pursuant to the act
concerning the Regional Economy Vitalization Corporation of Japan (Act No. 63 of
2009; as amended), (iv) private rehabilitation pursuant to the Guidelines on
Private Rehabilitation, and (v) alternative dispute resolution procedures and
private rehabilitation procedures similar to the above (including similar
systems that are newly established under the Laws and Regulations after the
execution date hereof, and including similar procedures pursuant to the Laws and
Regulations outside Japan).

 

(33)"Payment Time" means, where the Payment Date is provided for herein, 10:00
AM of such Payment Date.

 

(34)"Syndicate Account" means the ordinary deposit account held by the Borrower
at the Osaka Head Office of Sumitomo Mitsui Banking Cooperation (Account No.:
8285096, Account Holder: USJ Co., Ltd. Syndicate Account) for the purpose of
making the Loan and of the performance by the Borrower of the obligations under
this Agreement.

 

(35)"Assignment for Syndication Purpose" means an assignment of the contractual
status hereunder and the rights and obligations pertaining thereto (if any loan
claims have accrued under this Agreement, including the assignment of such loan
claims) that Sumitomo Mitsui Banking Corporation as a Lender or The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as a Lender carry out in favour of one or more third
parties (excluding any competitors of the Borrower, the Guarantor or the Related
Companies of the Guarantor) for the purpose of syndication during the
Syndication Period.

 

(36)"Syndication Completion Notice" means the notice made by the Agent to the
Borrower

 

6 

(English Translation - For Reference Purpose Only)

pursuant to the instructions of both of Sumitomo Mitsui Banking Corporation as a
Lender and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as a Lender under Clause 27-2.

 

(37)"Syndication Period" means the period from the execution date of this
Agreement to November 1, 2017 (provided that, if the Agent gives the Syndication
Completion Notice to the Borrower before such date under Clause 27-2, the period
shall continue until the date on which such notice arrives at the Borrower).

 

(38)"Spread" means an annual rate of 0.65% with respect to the Facility A Loan
and an annual rate of 0.75% with respect to the Facility B Loan as of the
execution date hereof, and any revised rate if such rate is subsequently revised
pursuant to Schedule 8.

 

(39)"Break Cost" means the amount to be settled in cases where (i) the Loan is
not made on the Drawdown Date, or where (ii) in the case of the principal having
been repaid or set off before the Payment Date of the Individual Loans, and the
Reinvestment Rate falls below the Base Rate, and is calculated by multiplying
the difference between the Reinvestment Rate and the Base Rate relating to such
Loan and the actual number of days of the Remaining Period by, in the case of
(i), the amount of the Total Loan Amount less the Individual Loan Amount made
(if any) or by, in the case of (ii), the principal amount repaid or set-off.
"Remaining Period" means the period to the next Interest Payment Date from, in
the case of (i), the Drawdown Date and from, in the case of (ii), the date on
which the repayment or set-off is made, and "Reinvestment Rate" means the
interest rate reasonably determined by the Lender as the interest rate to be
applied on the assumption that, in the case of (i), the amount of the Total Loan
Amount less the Individual Loan Amount made (if any) or, in the case of (ii),
the repaid or off-set principal amount will be reinvested in the Tokyo Interbank
Market during the Remaining Period. The calculation method for such Break Cost
shall be on a per diem basis, inclusive of the first day and exclusive of the
last day, assuming that there are 365 days per year, wherein divisions shall be
done at the end of the calculation, and fractions less than one yen shall be
rounded down.

 

(40)"Potential Equity Interests" means new share reservation rights, corporate
bonds with new share reservation rights, convertible bonds and bonds with
preemptive rights provided for under the Commercial Code prior to the revision
by Act No. 128 of 2001 (Act No. 48 of 1899; including amendments before such
revision) and other claim rights in respect of a stock company for the issuing
of new shares or transfer of treasury shares.

 

(41)"Potential Events of Default" means collectively or individually any event
that would be an Event of Default, through the lapse of time or giving of notice
or both.

 

(42)"Increased Costs" means the increased portion (the amount reasonably
calculated by such Lender) of lending expenses, in cases where the Lender’s
lending expenses under this Agreement are substantially increased (excluding any
increase caused by a change in tax rates

 

7 

(English Translation - For Reference Purpose Only)

on taxable incomes of such Lender) due to, among other things, (i) any enactment
or amendment of Laws and Regulations, or any change in the interpretation or
application thereof, or (ii) establishment or increase in capital reserves, in
each case occurring after the date hereof.

 

(43)"Lender With Increased Costs" means a Lender that has incurred Increased
Costs.

 

(44)"Majority Lender" means one or more Lenders whose Participation Ratio
amounts to greater than 50% in total as of the Decision-Making Time.
"Decision-Making Time" means, in cases where the Lenders or the Borrower
determines that any event requiring instructions by the Majority Lenders has
occurred, the point in time when the Agent receives notice under Clause 24.1(i),
and in cases where the Agent determines it necessary to clarify the intention of
the Majority Lenders, the point in time when the Agent gives notice under Clause
24.2.

 

(45)"Advance Cost" means, in cases where the Agent makes an Advance Payment, the
amount calculated as the amount of the Advance Payment multiplied by the Funding
Rate and the actual number of days of the Advance Period. "Advance Period" means
the period from the date on which the Advance Cost accrues to the date on which
the Advance Payment is cleared, and "Funding Rate" means the interest rate
reasonably determined by the Agent as the interest rate at which the amount of
the Advance Payment made is procured during the Advance Period. The calculation
method for such Advance Cost shall be on a per diem basis, inclusive of the
first and last days, assuming that there are 365 days per year, wherein
divisions shall be done at the end of the calculation, and fractions less than
one yen shall be rounded down.

 

(46)"Advance Payment" means, with respect to the Borrower’s repayment on a
Payment Date, the payment made by the Agent to the Lenders upon the Agent’s
giving notice to the Borrower, before the completion of the Borrower’s
repayment, of an amount equivalent to the amount to be distributed to the
Lenders pursuant to Clause 16. If the Borrower receives such notice, the
Borrower shall not make any objection with respect to the Agent making the
Advance Payment.

 

(47)"Qualified Institutional Investors" means the persons provided for under
each item of Article 10, Paragraph 1 of the Cabinet Office Ordinance on
Definitions under Article 2 of the Financial Instruments and Exchange Act
(Ordinance of the Ministry of Finance No. 14 of 1993; as amended) (limited to
juridical persons who are residents in Japan).

 

(48)"Interest Rate" means collectively or individually the Facility A Interest
Rate and the Facility B Interest Rate.

 

(49)"Non-Bank Lender" means a Lender who is a money lender as provided for under
Article 2, Paragraph 2 of the Money Lending Business Act (Act No. 32 of 1983; as
amended). However, with regard to a person who has accepted assignment of the
Loan Claims and to whom the whole or a part of the provisions of the Money
Lending Business Act is applicable in relation to such claims, this Agreement
shall be applicable to such person as a Non-Bank Lender in relation to such
claims even if the person is not a money lender as provided for under Article 2,

 

8 

(English Translation - For Reference Purpose Only)

Paragraph 2 of the Money Lending Business Act.

 

(50)"Anti-Social Conduct" means any act falling under any of the following
items:

 

(a)Conduct of making a demand in a violent manner;

 

(b)Conduct of making an unjust demand that exceeds the legal liability;

 

(c)Conduct using threatening words or actions or violence in connection with a
transaction;

 

(d)Conduct of damaging the Lenders' or the Agent's credibility or obstructing
the business of the Lenders or the Agent by spreading false information or using
fraudulent means or force; or

 

(e)Other conduct similar to (a) through (d) above.

 

(51)"Anti-Social Forces" means persons who fall under any of the following
items:

 

(a)Any organized crime group (boryokudan) (meaning a group a member of which
(including a member of such group's affiliated body) is likely to facilitate
violent illegal acts or similar acts in an organized or habitual way; the same
applies hereinafter);

 

(b)Any organized crime group member (boryokudan-in) (meaning a member of an
organized crime group; the same applies hereinafter) and any person for whom
less than five (5) years have passed since he/she ceased to be an organized
crime group member;

 

(c)Any quasi-member of an organized crime group (boryokudan jun koseiin) (a
person who is not an organized crime group member and who has a relationship
with an organized crime group and is likely to perform violent unlawful acts or
similar acts using the influence of the organized crime group, or a person who
cooperates or is involved in the maintenance or operation of the organized crime
group by supplying funds, weapons, or other means to the organized crime group
or an organized crime group member; the same applies hereinafter);

 

(d)Any corporation related to an organized crime group (boryokudan kankei kigyo)
(meaning a corporation where an organized crime group member is substantially
involved in its management, a corporation managed by a quasi-member or a former
member of an organized crime group which actively cooperates or is involved in
the maintenance or operation of an organized crime group by supplying funds to
the organized crime group or other means, or a corporation which actively uses
an organized crime group and cooperates in the maintenance or operation of the
organized crime group in the performance of its business; the same applies
hereinafter);

 

(e)Any corporate racketeer (sokaiya) or the like (meaning a person such as a
corporate racketeer (sokaiya) or a corporate extortionist (kaisha goro) who is
likely to perform violent unlawful acts or similar acts in the pursuit of unjust
profits against a corporation or other entity, and poses a threat to the safety
of civil life; the same applies hereinafter);

 

(f)Any group engaging in criminal activities under the pretext of conducting
social

 

9 

(English Translation - For Reference Purpose Only)

campaigns, etc. (shakai undo tou hyobo goro) (meaning a person who is likely to
conduct violent unlawful acts or similar acts in the pursuit of unjustifiable
profits in the disguise of or under the pretext of conducting social campaigns
or political activities, and poses a threat to the safety of civil life; the
same applies hereinafter);

 

(g)Any crime group, etc. specialized in intellectual crimes (tokushu chino
hanzai shudan) (meaning a group or individual, other than persons listed under
(a) to (f) above, who, backed by the relationship with an organized crime group,
uses its force, has a financial connection with the organized crime group and
forms the center of a structural fraud; the same applies hereinafter); or

 

(h)Any other person similar to (a) through (g).

 

(52)"ASF Related Parties" means persons who fall under any of the following
items:

 

(a)Any person who has a relationship in which an Anti-Social Force is deemed to
control the management thereof;

 

(b)Any person who has a relationship in which an Anti-Social Force is deemed to
be substantially involved in the management thereof;

 

(c)Any person who has a relationship in which he/she is deemed to unjustifiably
use an Anti-Social Force for the purpose of seeking to obtain unfair profit for
himself/herself or a third party, or causing damage to a third party, or for
other similar purposes;

 

(d)Any person who has a relationship in which he/she is deemed to provide funds
or benefits to an Anti-Social Force or otherwise be involved with an Anti-Social
Force; or

 

(e)Any person who has a relationship which is socially reprehensible in that any
of the officers or persons substantially involved in the management thereof is
an Anti-Social Force.

 

(53)"Facility A Loan" means the aggregate of the Individual Loans made pursuant
to Clause 5.1(1) to be used for the purpose of use under Clause 3(1).

 

(54)"Facility A Base Rate" means, with respect to each Interest Calculation
Period, the interest rate for the term corresponding to the Interest Calculation
Period of the Japanese Yen TIBOR published by the JBA TIBOR Administration or
any successor institution thereof (page 17,097 of the Telerate or other page
that may replace such page) as at 11:00 AM or at the nearest possible time after
11:00 AM of the second Business Day prior to the first day of such Interest
Calculation Period. However, (i) if there is no relevant interest rate for such
Interest Calculation Period, the Facility A Base Rate shall be the interest rate
(indicated as an annual rate) calculated by performing linear interpolation
based on the formula below (provided that the figure shall be rounded off to
four decimal places), and (ii) if such interest rate is not published for some
reason, the Facility A Base Rate shall be the interest rate (indicated as an
annual rate) that is reasonably decided upon by the Agent as the offered rate or
the like for a

 

10 

(English Translation - For Reference Purpose Only)

drawdown in yen for the period corresponding to such Interest Calculation Period
in the Tokyo Interbank Market as at 11:00 AM of the second Business Day prior to
the first day of such Interest Calculation Period or the nearest time prior
thereto. Notwithstanding the foregoing, if the interest rate determined in
accordance with the above amounts to a negative value, the Facility A Base Rate
shall be 0% (per annum).

 

(Formula with respect to the linear interpolation)

 

R={(r2-r1)／(t2-t1)}×(α-t1)+r1

 

R：Relevant interest rate for such Interest Calculation Period

 

α：Actual number of days of such Interest Calculation Period

 

r1：Interest rate displayed for the period of the number of days that is less
than and the nearest to the number of days of such Interest Calculation Period

 

r2：Interest rate displayed for the period of the number of days that is greater
than and the nearest to the number of days of such Interest Calculation Period

 

t1：Actual number of days of the period in relation to r1

 

t2：Actual number of days of the period in relation to r2

 

(55)"Facility A Participation Ratio" means (i) before the Drawdown Date, the
percentage of the Individual Loan Amount in relation to the Facility A Loan of
each Lender to the Total Facility A Loan Amount, and (ii) after the Drawdown
Date, the percentage of the amount equivalent to the principal of the
Outstanding Individual Loan Debt in relation to the Facility A Loan of each
Lender to the total amount of the amount equivalent to the principal of the
Outstanding Individual Loan Debt in relation to the Facility A Loan of all
Lenders.

 

(56)"Total Facility A Loan Amount" means JPY 125,000,000,000.

 

(57)"Facility A Interest Rate" means the interest rate (per annum) calculated by
adding the Spread to the Facility A Base Rate.

 

(58)"Facility B Loan" means the aggregate of the Individual Loans made pursuant
to Clause 5.1(2) to be used for the purpose of use under Clause 3(2).

 

(59)"Facility B Base Rate" means, with respect to each Interest Calculation
Period, the interest rate for the term corresponding to the Interest Calculation
Period of the Japanese Yen TIBOR published by the JBA TIBOR Administration or
any successor institution thereof (page 17,097 of the Telerate or other page
that may replace such page) as at 11:00 AM or at the nearest possible time after
11:00 AM of the second Business Day prior to the first day of such Interest
Calculation Period. However, (i) if there is no relevant interest rate for such
Interest Calculation Period, the Facility B Base Rate shall be the interest rate
(indicated as an annual rate) calculated by performing linear interpolation
based on the formula below (provided that the figure shall be rounded off to
four decimal places), and (ii) if such interest rate is not published for some
reason, the Facility B Base Rate shall be the interest rate (indicated as an

 

11 

(English Translation - For Reference Purpose Only)

annual rate) that is reasonably decided upon by the Agent as the offered rate or
the like for a drawdown in yen for the period corresponding to such Interest
Calculation Period in the Tokyo Interbank Market as at 11:00 AM of the second
Business Day prior to the first day of such Interest Calculation Period or the
nearest time prior thereto. Notwithstanding the foregoing, if the interest rate
determined in accordance with the above amounts to a negative value, the
Facility B Base Rate shall be 0% (per annum).

 

(Formula with respect to the linear interpolation)

 

R={(r2-r1)／(t2-t1)}×(α-t1)+r1

 

R：Relevant interest rate for such Interest Calculation Period

 

α：Actual number of days of such Interest Calculation Period

 

r1：Interest rate displayed for the period of the number of days that is less
than and the nearest to the number of days of such Interest Calculation Period

 

r2：Interest rate displayed for the period of the number of days that is greater
than and the nearest to the number of days of such Interest Calculation Period

 

t1：Actual number of days of the period in relation to r1

 

t2：Actual number of days of the period in relation to r2

 

(60)"Facility B Participation Ratio" means (i) before the Drawdown Date, the
percentage of the Individual Loan Amount in relation to the Facility B Loan of
each Lender to the Total Facility B Loan Amount, and (ii) after the Drawdown
Date, the percentage of the amount equivalent to the principal of the
Outstanding Individual Loan Debt in relation to the Facility B Loan of each
Lender to the total amount of the amount equivalent to the principal of the
Outstanding Individual Loan Debt in relation to the Facility B Loan of all
Lenders.

 

(61)"Total Facility B Loan Amount" means JPY 325,000,000,000.

 

(62)"Facility B Interest Rate" means the interest rate (per annum) calculated by
adding the Spread to the Facility B Base Rate.

 

(63)"Payment Date" means the Repayment Date with respect to the principle
relating to the Loan, the Interest Payment Date with respect to the interest,
and any date specified as the date on which payment should be made in accordance
with this Agreement with respect to other amounts.

 

(64)"Statutory Insolvency Procedures" means collectively or individually the
procedures for special conciliation, bankruptcy, civil rehabilitation, corporate
reorganization or special liquidation and other statutory insolvency procedures
or legal procedures equivalent thereof (including similar systems newly
established pursuant to the laws and regulations related to bankruptcy that are
enacted after the execution date hereof).

 

(65)"Laws and Regulations" means collectively the treaties, laws, cabinet
orders, ministerial ordinances, rules, announcements, judgments, decisions,
decrees, arbitral awards, directives,

 

12 

(English Translation - For Reference Purpose Only)

guidelines for supervision, guidelines and instructions, recommendations or
other similar notices in writing by relevant authorities that apply to this
Agreement, the transactions pursuant hereto or the parties hereto (for the
avoidance of doubt, including, but not limited to, the Guarantor).

 

(66)"Intercompany Loan" means the intercompany loan under the Promissory Note
dated April 6, 2017 entered into by and between NBCUniversal Media, LLC as the
lender and the SPC as the borrower.

 

(67)"Loan" means the loans under this Agreement and means collectively or
individually the Facility A Loan and the Facility B Loan.

 

(68)"Loan Claims" means the claims in relation to the Loan.

 

(69)"Shareholders" means collectively or individually NBCU and the SPC.

 

(70)"Related Agreements" means collectively or individually the Letter of
Guarantee and this Agreement.

 

(71)"Total Loan Amount" means the total amount of the Total Facility A Loan
Amount and the Total Facility B Loan Amount.

 

(72)"Theme Park" means the theme park named "Universal Studios Japan" that the
Borrower owns in the waterfront area in the western part of Konohana-ku in Osaka
city.

 

(73)"Guarantee" has the meaning set forth in Clause 21-2.1.

 

(74)"Guarantee Obligations" has the meaning set forth in Clause 21-2.1.

 

(75)"Letter of Guarantee" means the guarantee agreements created when the
Guarantor submits in accordance with Clause 21-2 a joint and several guarantee
substantially in the form of Schedule 10.

 

(76)"Guarantor" means Comcast Corporation as the guarantor under the Guarantee.

 

(77)"Guarantor Credit Ratings" has the meaning set forth in Schedule 8.

 

(78)"Guarantor Credit Facility" means that certain Credit Agreement dated as of
May 26, 2016, among the Guarantor, the financial institutions and other Persons
party thereto from time to time, and JPMorgan Chase Bank, N.A. as Administrative
Agent, as amended, extended, renewed, restated, supplemented or otherwise
modified (in whole or in part and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any agreement
or instrument (and related documents) governing Indebtedness (as defined in the
Guarantor Credit Facility) incurred to refinance or replace, in whole or in
part, the borrowings and commitments then outstanding or permitted to be
outstanding under such facilities or a successor facility, whether by the same
or any other bank, institutional lender, purchaser, investor, trustee or agent
or group thereof. If at any time during the term of this Agreement there shall
be no Guarantor Credit Facility in effect, or any provision thereof referenced
herein shall no longer exist or otherwise be in effect with respect to the
Guarantor

 

13 

(English Translation - For Reference Purpose Only)

Credit Facility as then in effect, such reference herein shall instead be deemed
to refer to the Guarantor Credit Facility (or the applicable provision thereof)
as in effect immediately prior to the termination thereof.

 

(79)"Assignee" means a person who receives the assignment of the Loan Claims
pursuant to Clause 27.1.

 

(80)"Assignor" means the person who assigns the Loan Claims pursuant to Clause
27.1.

 

(81)"Interest Calculation Period" means the respective calculation periods of
the interest in relation to the Loan, which, for the first period, is the period
from the Drawdown Date (inclusive) to the first Interest Payment Date
(inclusive), and, for the second and subsequent periods, are the respective
periods from the immediately preceding Interest Payment Date (inclusive) to the
following Interest Payment Date (inclusive).

 

(82)"Interest Payment Date" means the payment date for the interest in relation
to the Loan, which, from and after May 2017, shall be the respective last days
of the months during the period until the last day of the month of the date that
is five Business Days after the date on which the Assignment for Syndication
Purpose ends, and, thereafter, shall be the respective last days of March, June,
September and December of each year during the subsequent period until March
2022; provided, however, that if the corresponding date falls on a day other
than a Business Day, the Interest Payment Date shall be the next Business Day,
and if such next Business Day is in the next month, the Interest Payment Date
shall be the immediately preceding Business Day.

 

(83)"Material Adverse Effect" means a material adverse effect on (a) the
validity or enforceability against Borrower or the Guarantor of this Agreement
or the Letter of Guarantee or (b) the ability of the Borrower and the Guarantor,
taken as a whole, to perform their payment obligations under this Agreement and
the Letter of Guarantee.

 

(84)"Moody's" means Moody’s Investors Service, Inc., or its successors, or if it
is dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by the Borrower and Agent and approved by the Majority Lender.

 

(85)"NBCU" means NBCUniversal Asia, LLC.

 

(86)"S&P" means Standard & Poor’s Ratings Services, a division of S&P Global,
Inc., or its successor, or if it is dissolved or liquidated or no longer
performs the functions of a securities rating agency, such other nationally
recognized securities rating agency agreed upon by the Borrower and Agent and
approved by the Majority Lender.

 

(87)"SPC" means NBCUniversal Asia (Japan) GK.

 

2.(RIGHTS AND OBLIGATIONS OF LENDER)

 

1.The Lender shall assume the Lending Obligation in accordance with the
provisions of this

 

14 

(English Translation - For Reference Purpose Only)

Agreement.

 

2.Unless otherwise provided for in this Agreement, the obligations of each
Lender under this Agreement shall be independent, and the Lender shall not be
released from its obligations under this Agreement for the reason that any of
the other Lenders fails to perform such obligations. The Lender shall not be
responsible for any failure of other Lenders to perform their obligations under
this Agreement.

 

3.If a Lender, in breach of its Lending Obligation, fails to make Individual
Loans on the Drawdown Date, such Lender shall, upon request by the Borrower,
immediately compensate the Borrower for any damages, losses and expenses
incurred by the Borrower as a result of such breach, which are within a
relationship of adequate causation with such breach.

 

4.Unless otherwise provided for in this Agreement, each Lender may exercise its
rights under this Agreement separately and independently.

 

5.The currency of the Loan shall be Japanese yen.

 

3.(USE OF PROCEEDS)

 

The Borrower shall use the money raised by the Loan only for the purposes
specified in the following items and shall not use it for any other purpose:

 

(1)Facility A Loan

 

Funds for (i) refinancing of the Existing Senior Loan, (ii) repayment of the
Intercompany Loan, and (iii) payment of all fees, expenses and costs payable or
incurred with respect to (i) or (ii).

 

(2)Facility B Loan

 

Funds for (i) refinancing of the Existing Senior Loan, (ii) repayment of the
Intercompany Loan, and (iii) payment of all fees, expenses and costs payable or
incurred with respect to (i) or (ii).

 

4.(CONDITIONS PRECEDENT)

 

The Lender shall make the Individual Loans on the condition that all the
Conditions Precedent prescribed in the following items are satisfied as of three
Business Days prior to the Drawdown Date (provided, however, that with respect
to the document prescribed in item 6 (g), it shall suffice to provide it by no
later than 9:00 a.m. on the Drawdown Date) and that such satisfaction has been
maintained until the time of the drawdown of the Individual Loans (whether or
not notified pursuant to Clause 6.1). However, each Lender shall be entitled to
waive the satisfaction of all or part of each Condition Precedent (including
shortening the time period for advanced satisfaction thereof). The satisfaction
of such Conditions Precedent shall be determined individually by each Lender,
and no other Lender or the Agent shall be responsible

 

15 

(English Translation - For Reference Purpose Only)

for that Lender’s determination or refusal to make the Loan.

 

(1)No Exemption Event has occurred.

 

(2)All the matters set forth in each item of Clause 17 are true and correct.

 

(3)The Borrower is not in breach (other than minor breach) of any provision of
this Agreement or no such breach is reasonably likely to occur on or after the
Drawdown Date.

 

(4)It is reasonably certain that the amount of the Existing Senior Loan will be
repaid in full on the Drawdown Date and that all the Existing Security will be
released promptly after the Drawdown Date.

 

(5)The Letter of Guarantee has duly and legally been executed by the Guarantor,
and delivered to the Agent for the benefit of all Lenders;

 

(6)The Borrower or with respect to (h) through (l) below, the Guarantor has
provided all of the following documents to the Agent for the benefit of all
Lenders:

 

(a)A certified copy of the updated Articles of Incorporation of the Borrower;

 

(b)A certified extract from the commercial register (rireki jikou zenbu
shoumeisho) of the Borrower (which is issued on or after the date three months
prior to the Drawdown Date and is valid as of the execution date of this
Agreement);

 

(c)A certificate of seal registration of the representative of the Borrower
(which is issued on or after the date three months prior to the Drawdown Date
and is valid as of the execution date of this Agreement);

 

(d)A certified copy of the register of shareholders (kabunushi meibo) and lost
share certificates register (kabuken soushitsu tourokubo), if any, of the
Borrower;

 

(e)A specimen of the seal impression or signature of the Borrower in a form
designated by the Agent;

 

(f)A certified copy of the minutes of the Board of Directors meeting of the
Borrower approving the execution of this Agreement and the borrowing hereunder;

 

(g)A certificate of the Borrower’s representative director certifying that all
the Conditions Precedent have been satisfied on the Drawdown Date, substantially
in the form set out in Schedule 3.

 

(h)A specimen signature of the signatory for the Guarantor executing the Letter
of Guarantee;

 

(i)A certificate of incorporation and a certificate of good standing of the
Guarantor (which are issued on or after the date three months prior to the
Drawdown Date and is valid as of the execution date of the Letter of Guarantee);

 

(j)A certified copy of by-laws of the Guarantor;

 

(k)A specimen of the seal impression or signature of the Guarantor in a form
designated by the Agent; and

 

16 

(English Translation - For Reference Purpose Only)

(l)A certificate of the Guarantor's authorized officer as of the date of the
Letter of Guarantee certifying that all the procedures required for the
execution and delivery of the Letter of Guarantee have been completed on or
prior to the date of the Letter of Guarantee in the form satisfactory to the
Agent.

 

5.(MAKING OF LOANS)

 

1.The Lender shall make the Loan in accordance with the following items:

 

(1)Facility A Loan

 

If the Lender that owes the Lending Obligation with respect to the Facility A
Loan does not give notice pursuant to Clause 6.1, and all the Conditions
Precedent are satisfied (or all or part of the Conditions Precedent that have
not been satisfied are waived) in accordance with the preceding clause, that
Lender shall remit the Individual Loan Amount with respect to the Facility A
Loan to the Syndicate Account by no later than noon on the Drawdown Date. The
Individual Loans shall be deemed to have been made by that Lender as of the time
of the remittance to the Syndicate Account.

 

(2)Facility B Loan

 

If the Lender that owes the Lending Obligation with respect to the Facility B
Loan does not give notice pursuant to Clause 6.1, and all the Conditions
Precedent are satisfied (or all or part of the Conditions Precedent that have
not been satisfied are waived) in accordance with the preceding clause, that
Lender shall remit the Individual Loan Amount with respect to the Facility B
Loan to the Syndicate Account by no later than noon on the Drawdown Date. The
Individual Loans shall be deemed to have been made by that Lender as of the time
of the remittance to the Syndicate Account.

 

2.When the Loan is made pursuant to the preceding paragraph, the Borrower shall
promptly send to the Agent a written receipt describing the amount of the
Individual Loans (including the amount thereof made by each Lender). The Agent
shall, upon receiving such receipt, promptly provide a copy thereof to each
Lender that made the Individual Loans. The Agent shall retain the original
receipt in each case on behalf of the relevant Lender until the Outstanding
Individual Loan Debt in relation to each Individual Loan is repaid in full.

 

6.(REFUSAL TO MAKE LOANS)

 

1.A Lender that decides not to make the Individual Loans for the reason that all
or part of the Conditions Precedent are not satisfied (the “Non-Drawdown
Lender”) may notify the Agent, the Borrower and all other Lenders of the
decision with the reason affixed thereto by 5:00 p.m. of the Business Day
immediately prior to the Drawdown Date. However, if, notwithstanding the

 

17 

(English Translation - For Reference Purpose Only)

satisfaction of all the Conditions Precedent, such notice is given and the
Individual Loans are not made, the Non-Drawdown Lender shall not be released
from liabilities arising from the breach of its Lending Obligation.

 

2.The Borrower shall be responsible for any Break Cost or other damages, losses
or expenses incurred by the Non-Drawdown Lender or the Agent as a result of the
failure to make the Individual Loans by that Non-Drawdown Lender (provided,
other than the Break Cost, such damages, losses or expenses shall be limited to
a reasonable extent). However, the foregoing shall not apply if the failure to
make the Individual Loans constitutes a breach of the Non-Drawdown Lender’s
Lending Obligation.

 

7.(EXEMPTION OF LENDER)

 

1.If the Majority Lender or the Agent determines that an Exemption Event has
occurred, the Agent shall immediately notify the Borrower and all Lenders of
such event in writing.

 

2.After the notice under the preceding paragraph is given, when the Majority
Lender or the Agent reasonably determines that the Exemption Event has been
resolved, the Agent shall notify the Borrower and all Lenders that such
Exemption Event has been resolved.

 

3.All Lenders shall be exempted from their Lending Obligation during the
Exemption Period.

 

8.(INCREASED COSTS AND ILLEGALITY)

 

1.When any Increased Costs accrue, the Lender With Increased Costs may, to the
extent such Lender With Increased Costs is making claims to other similarly
situated borrowers to whom it has extended credit, by notifying the Borrower in
writing through the Agent, request the Borrower to elect either: (i) to bear the
Increased Costs; or (ii) to terminate this Agreement in relation to that Lender
With Increased Costs (including the payment by the Borrower of the Break Cost).
The Borrower shall elect either (i) or (ii) above by giving written notice to
the Agent within 20 Business Days of the day on which such notice reaches the
Borrower (in this paragraph referred to as the "Request Notice Receipt Date").
If no written notice by the Borrower in response to such election reaches the
Agent after 20 Business Days from the Request Notice Receipt Date (in this
paragraph referred to as the "Response Deadline"), it shall be deemed by the
lapse of such period that there has been a response from the Borrower electing
(i) above, and the Borrower consents to the same without objection.

 

2.If the Borrower elects (i) as referred to in Clause 8.1 in response to the
request of the Lender With Increased Costs under Clause 8.1, including the case
where the Borrower is deemed to have made such election, the Borrower shall pay,
in accordance with the provisions of Clause 15, the Lender With Increased Costs
the money equivalent to such costs on the date falling five Business Days after
the Response Deadline.

 

3.If the Borrower elects (ii) as referred to in Clause 8.1 in response to the
request of the Lender

 

18 

(English Translation - For Reference Purpose Only)

With Increased Costs under Clause 8.1 and if any Break Cost accrues to the
Lender With Increased Costs, that Lender With Increased Costs shall notify the
Agent of the amount of the Break Cost within two Business Days of the date on
which the notice of such election reaches the Agent. After receiving such
notice, the Agent shall immediately notify the Borrower of the same.

 

4.When the Borrower elects (ii) as referred to in Clause 8.1 in relation to the
Lender With Increased Costs under Clause 8.1, the Lending Obligation of the
Lender With Increased Costs shall be extinguished on the date on which the
notice of such election reaches the Agent, and thereupon, this Agreement shall
be terminated only with respect to the Lender With Increased Costs. In this
case, the Borrower shall pay to the Lender With Increased Costs all obligations
it owes to that Lender With Increased Costs under this Agreement on the date
falling five Business Days after the date on which the notice of such election
reaches the Agent in accordance with the provisions of Clause 15. Until the
Borrower completes the performance of all obligations it owes to the Lender With
Increased Costs under this Agreement, the relevant provisions of this Agreement
regarding the performance of such obligations shall remain in full force and
effect with respect to the Costs Increased Lender.

 

5.If the execution and performance of this Agreement and the transaction itself
hereunder contravenes any Laws and Regulations that are binding on any Lender,
that Lender shall decide on how to deal with the issue upon discussion with the
Borrower and all other Lenders.

 

9.(REPAYMENT OF PRINCIPAL)

 

The Borrower shall repay the principal of the Loan in accordance with the
following items:

 

(1)Facility A Loan

 

The Borrower shall pay to the Lender the principal of the Facility A Loan in
installments of the respective amounts set out in Schedule 4 on each Repayment
Date of the Facility A Loan in accordance with the provisions of Clause 15.

 

(2)Facility B Loan

 

The Borrower shall pay to the Lender the principal of the Facility B Loan in a
lump sum on the Repayment Date of the Facility B Loan in accordance with the
provisions of Clause 15.

 

10.(INTEREST)

 

1.The Borrower shall pay interest of the Loan in accordance with the following
items:

 

(1)Facility A Loan

 

The Borrower shall pay, as interest of the Facility A Loan on the Interest
Payment Date and corresponding to the respective Interest Calculation Period of
each Lender, in

 

19 

(English Translation - For Reference Purpose Only)

accordance with the provisions of Clause 15, the total amount of interest
calculated by multiplying the principal amount of the Outstanding Individual
Loan Debt with respect to the Facility A Loan during such Interest Calculation
Period by: (i) the Facility A Interest Rate and (ii) the actual number of days
of the Interest Calculation Period corresponding to the relevant Interest
Payment Date.

 

(2)Facility B Loan

 

The Borrower shall pay, as interest of the Facility B Loan on the Interest
Payment Date and corresponding to the respective Interest Calculation Period of
each Lender, in accordance with the provisions of Clause 15, the total amount of
interest calculated by multiplying the principal amount of the Outstanding
Individual Loan Debt with respect to the Facility B Loan during such Interest
Calculation Period by: (i) the Facility B Interest Rate and (ii) the actual
number of days of the Interest Calculation Period corresponding to the relevant
Interest Payment Date.

 

2.The calculation method for the interest under Clause 10.1 shall be on a per
diem basis, inclusive of first day and exclusive of last day, assuming that
there are 365 days per year, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen shall be rounded down.

 

11.(PREPAYMENT)

 

1.The Borrower may not prepay all or any part of the principal of the Loan
before the Payment Date of the principal of such Loan (the "Prepayment").
However, this shall not apply if the Prepayment is made pursuant to Clause 8 or
in accordance with the procedures set out in the immediately following
paragraphs.

 

2.If the Borrower desires to make the Prepayment, the Borrower shall give a
written notice to the Agent by no later than 7 Business Days prior to the date
the Borrower desires to make such Prepayment (the "Requested Prepayment Date"),
stating: (i) that the Borrower desires to make the Prepayment; (ii) the
principal amount of the Loan the Borrower desires to prepay (in the case of the
Prepayment of a portion of the principal, it should not be less than
JPY 500,000,000, any excess thereof in increments of JPY 100,000,000); (iii)
that the Borrower will pay in full on the Requested Prepayment Date the interest
(in this clause referred to as the “Accrued Interest”) on the principal amount
of the Loan desired to be prepaid that has accrued until the Requested
Prepayment Date (inclusive) and the Break Cost (if any); and (iv) the Requested
Prepayment Date. After receiving notice from the Borrower, the Agent shall
notify all Lenders of items (i) through (iv) of this clause by no later than 6
Business Days prior to the Requested Prepayment Date.

 

3.If a written notice of the Repayment is given to the Agent and the Agent
notifies all Lenders of

 

20 

(English Translation - For Reference Purpose Only)

the content of the Prepayment in accordance with the preceding paragraph, all
Lenders shall notify the Agent of the amount of the Break Cost by no later than
two Business Days prior to the Requested Prepayment Date. (If no Break Cost
accrues, those Lenders shall notify the Agent of the same.) After receiving such
notice, the Agent shall notify the Borrower of the amount by no later than one
Business Day prior to the Requested Prepayment Date. (If no Break Cost accrues,
the Agent shall notify the Borrower of the same.) The Borrower shall pay on the
Requested Prepayment Date, in accordance with the provisions of Clause 15, the
total amount of the principal and the Accrued Interest and the Break Cost (if
any) relevant to the Loan to be prepaid.

 

4.In the case of the Prepayment of a portion of the principal of the Loan under
the provisions of this clause, such Prepayment shall be applied to the
prepayment of the principal of the Individual Loans of each Lender after the
proration in proportion to the Facility B Participation Ratio and the Facility A
Participation Ratio in the order of the Facility B Loan and the Facility A Loan.
In the case of application of the Prepayment to the prepayment of the principal
of the Facility A Loan, such application shall be made in inverse chronological
order from the principal with the latest Payment Date of the respective amount
of the Facility A Loan on each Repayment Date.

 

5.The Agent shall notify all Lenders and the Borrower of the principal amount of
the Outstanding Individual Loan Debt with respect to the Loan of each Lender
after the Prepayment under the provisions of this clause (with respect to the
Facility A Loan, including its principal amount on each Repayment Date after
such Prepayment).

 

12.(DEFAULT INTEREST)

 

1.If the Borrower defaults in the performance of its payment obligations under
this Agreement owing to the Lender or the Agent, the Borrower shall pay,
immediately upon the Agent’s request and in accordance with Clause 15, for the
period commencing on the Payment Date (inclusive) of such defaulted obligation
(the “Defaulted Obligations”) and ending on the day (inclusive) the Borrower
performs all the Defaulted Obligations, the default interest calculated by
multiplying the amount of the Defaulted Obligations by the rate of (i) in the
case of overdue principal of any Loan, 2 % per annum plus the Interest Rate
otherwise applicable to such Loan as provided in Clause 10.1 or (ii) in the case
of any other overdue amount, 2 % per annum plus the Facility A Interest Rate.

 

2.The calculation method for default interest under Clause 12.1 shall be on a
per diem basis, inclusive of the first day and exclusive of the last day,
assuming that there are 365 days per year, wherein divisions shall be done at
the end of the calculation, and fractions less than one yen shall be rounded
down.

 

21 

(English Translation - For Reference Purpose Only)

13.(AGENT FEE)

 

The Borrower shall pay the Agent the Agent Fee as separately agreed upon between
the Borrower and the Agent for the performance of the Agency Services.

 

14.(EXPENSES; TAXES AND PUBLIC CHARGES)

 

1.All reasonable and documented out-of-pocket expenses including, without
limitation, reasonable attorney’s fees of one primary counsel (and one counsel
in any other local jurisdiction where required) and expenses for enforcement,
incurred in connection with the preparation, review, negotiation, execution and
any revision or amendment of this Agreement and an agreement to be prepared in
relation to the Assignment for Syndication Purpose (in this clause referred to
as the "Assignment Agreement for Syndication Purpose"), as well as all
reasonable expenses including, without limitation, reasonable and documented
attorney’s fees and expenses for enforcement (but limited to one primary counsel
and one counsel in any other jurisdiction so required), incurred in relation to
the maintenance and enforcement of the rights by the Lender and the Agent under
this Agreement or the Assignment Agreement for Syndication Purpose, shall be
borne by the Borrower to the extent not in violation of Laws and Regulations. If
the Lender or the Agent has paid these expenses in the place of the Borrower,
the Borrower shall pay, promptly upon the Agent’s request, the same in
accordance with the provisions of Clause 15.

 

2.All stamp duties and any other similar Taxes and Public Charges incurred in
relation to the preparation, amendment or enforcement of this Agreement and a
written agreement regarding the Assignment Agreement for Syndication Purpose,
shall be borne by the Borrower. If the Lender or the Agent has paid these Taxes
and Public Charges in the place of the Borrower, the Borrower shall pay,
promptly upon the Agent’s request, the same in accordance with the provisions of
Clause 15.

 

15.(PERFORMANCE OF BORROWER’S OBLIGATIONS)

 

1.In order to repay the obligations under this Agreement, the Borrower shall
remit the relevant amount to the Syndicate Account: (i) by the Payment Time, for
those obligations whose Payment Date is provided for herein; or (ii) promptly
after the Agent’s request, for those obligations whose Payment Date is not
provided for herein. In such cases, the Borrower’s obligations to the Agent or
the Lender shall be deemed to be performed upon the time of the Agent’s
withdrawal of the relevant amount from the Syndicate Account. The Agent shall
perform such withdrawal: (i) by the Payment Date, for those obligations whose
Payment Date is provided for herein and (ii) on the Business Day following the
date of the remittance, for those obligations whose Payment Date is not provided
for herein, and the Agent shall not assume any

 

22 

(English Translation - For Reference Purpose Only)

other obligation.

 

2.The Borrower shall grant the Agent the authority to withdraw money from the
Syndicate Account in accordance with Clause 15.1 and waives the right to cancel
such delegation (provided that such withdrawal from the Syndicate Account may be
made without a payment request by the Borrower).

 

3.Unless otherwise provided for in this Agreement, a payment by the Borrower
directly to any Lender other than the Agent, contrary to the provisions of
Clause 15.1, of amounts owing under this Agreement shall not be deemed to
constitute the due performance of obligations under this Agreement. In this
case, the Lender receiving such payment shall immediately pay the amount it
received to the Agent, and the obligations with respect to such money shall be
deemed to have been performed upon the Agent’s receipt of such amount. The
Borrower may not perform its obligations under this Agreement by deed-in-lieu of
performance (daibutsu bensai), unless the Agent and all Lenders give their prior
written approval.

 

4.Unless otherwise set forth herein, the Borrower’s payments pursuant to this
Clause 15 shall be applied in the order set forth below; provided, however, that
the provisions of Clause 16.4 shall apply if any obligation of the Borrower
becomes immediately due and payable pursuant to Clause 19.

 

(1)those expenses to be borne by the Borrower under this Agreement, which the
Agent has incurred in the place of the Borrower and the Agent Fee, as well as
the default interest with respect thereto;

 

(2)those expenses to be borne by the Borrower under this Agreement, payable to a
third party, and the default interest with respect thereto;

 

(3)those expenses to be borne by the Borrower under this Agreement, which any
Lender has incurred in place of the Borrower, and the default interest with
respect thereto;

 

(4)default interest, except for those set forth in the preceding three items,
and the Break Cost;

 

(5)the interest on the Loan;

 

(6)the principal of the Loan.

 

5.Upon the application under Clause 15.4, if the amount to be applied falls
short of the amount outlined in any of the items thereunder, with respect to the
first item not fully covered (the "Item Not Fully Covered"), the remaining
amount, after the application to the item of the next highest order of priority,
shall be applied after the proration in proportion to the amount of the
individual payment obligations owed by the Borrower regarding the Item Not Fully
Covered, which have become due and payable.

 

6.Unless otherwise required by Laws and Regulations, the Borrower shall not
deduct the Taxes and Public Charges from the amount of obligations to be paid
pursuant to this Agreement. If it is required to deduct the Taxes and Public
Charges from the amount payable by the Borrower,

 

23 

(English Translation - For Reference Purpose Only)

the Borrower shall additionally pay the amount necessary in order for the Lender
to be able to receive the amount that it would receive if no Taxes and Public
Charges were imposed. In such cases, the Borrower shall directly send to the
Lender, within 30 days from the date of payment, the certificate of tax payment
in relation to withholding taxes issued by the tax authorities or other
competent governmental authorities in Japan.

 

16.(DISTRIBUTION TO LENDER)

 

1.If there still exists any remaining amount after deducting the amount
equivalent to the amount described in Clause 15.4 (1) and Clause 15.4 (2) from
the amount withdrawn from the Syndicate Account pursuant to Clause 15, the Agent
shall distribute such remaining amount to the Lender in accordance with the
provisions of this Clause 16. However, if such money was withdrawn from the
Syndicate Account pursuant to Clause 8.2 or Clause 8.4, notwithstanding the
provisions of this Clause 16, the Agent shall promptly distribute such money to
the Lender with Increased Costs as the case may be. If the Agent receives
service for provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae) or attachment (sashiosae) with respect to the deposit
receivables in relation to the Syndicate Account before the withdrawal from the
Syndicate Account, the Agent shall not be obligated to withdraw from the
Syndicate Account pursuant to Clause 15 and to make the distributions pursuant
to this Clause 16. If the Agent makes the distributions pursuant to this Clause
16 regardless of such service, except where the Agent is willful or grossly
negligent, the Lender that receives such distribution shall, upon the Agent’s
request, immediately return to the Agent the distributed amount. If the
distributed amount is returned from the Lender to the Agent and the Agent
returns such money to the Syndicate Account, the Borrower’s obligation to repay
such money shall be deemed not to have been performed retroactively at the time
of the withdrawal from the Syndicate Account.

 

2.If, prior to the distribution by the Agent to the Lender pursuant to this
Clause 16: (a) an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae) in relation
to the Loan Claims is served on the Borrower; or (b) an assignment in relation
to the Loan Claims is made, the rights and obligations of the Borrower, the
Agent and the Lender shall be subject to the following provisions:

 

(a) (i)         If the Agent completes the distribution to the Lender pursuant
to this Clause 16 before receiving notice from the Borrower that it has received
service of an order for provisional attachment (kari-sashiosae), preservative
attachment (hozen-sashiosae) or attachment (sashiosae) with respect to the Loan
Claims:

 

In this case, even if the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment

 

24 

(English Translation - For Reference Purpose Only)

(sashiosae), the Borrower, the Lender or any other third party suffers damages,
losses or expenses (in this clause referred to as the “Damages”) as a result of
such distribution and the withdrawal from the Syndicate Account prior to such
distribution by the Agent, the Agent shall not be liable in relation thereto,
and the Borrower shall deal with them at its own cost and liability. The
Borrower shall indemnify the Agent for any Damages incurred by the Agent due to
such withdrawal and distribution.

 

(ii)If the Agent, after the withdrawal from the Syndicate Account pursuant to
Clause 15 and before the completion of the distributions to the Lender pursuant
to this Clause 16, receives notice from the Borrower that it has received
service of an order for provisional attachment (kari-sashiosae), preservative
attachment (hozen-sashiosae) or attachment (sashiosae) with respect to the Loan
Claims for which such distribution is made:

 

In this case, (1) with respect to the money relating to such notice, the Agent
may withhold the distributions pursuant to this Clause 16, and may take other
measures in the manner that the Agent deems reasonable; and (2) the Agent shall
distribute to all the Lenders, other than the Lender subject to such notice, the
money withdrawn from the Syndicate Account excluding those subject to such
notice. If the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Lender or any other third party suffers any
Damages as a result of the distribution and the withdrawal from the Syndicate
Account prior to such distribution by the Agent pursuant to this item (ii), the
Borrower shall deal with them at its own cost and liability. The Borrower shall
indemnify the Agent for any Damages incurred by the Agent due to such withdrawal
and distribution.

 

(iii)If the Agent receives notice from the Borrower that it has received service
of an order for provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae) or attachment (sashiosae) with respect to the Loan Claims
before the withdrawal from the Syndicate Account pursuant to Clause 15:

 

In this case, (1) with respect to the money relating to such notice, the Agent
shall not make the withdrawal from the Syndicate Account pursuant to Clause 15,
provided, however, that if the Agent has not received notice from the Borrower
that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) by 8:00 a.m. on the date of the Agent’s withdrawal, the Agent may
make the withdrawal from the Syndicate Account and the distributions, and in
such cases, with respect to the money relating to such notice, the Agent may
withhold the distributions pursuant to this Clause 16, and

 

25 

(English Translation - For Reference Purpose Only)

may take other measures in the manner that the Agent deems reasonable; and (2)
the Agent shall distribute to all the Lenders, other than the Lender subject to
such notice, the money withdrawn from the Syndicate Account excluding those
subject to such notice. If the creditor obtaining an order for provisional
attachment (kari-sashiosae), preservative attachment (hozen-sashiosae) or
attachment (sashiosae), the Borrower, the Lender or any other third party
suffers any Damages as a result of the distribution by the Agent pursuant to
this item (iii) and the withdrawal from the Syndicate Account prior to such
distribution, the Agent shall not be liable in relation thereto, and the
Borrower shall deal with them at its own cost and liability. The Borrower shall
indemnify the Agent for any Damages incurred by the Agent due to such withdrawal
and distribution.

 

(b)If the Assignor and the Assignee, under joint names, notify the Agent of an
assignment of the Loan Claims in accordance with Clause 27.2:

 

In this case, the Agent shall, after receiving the notice, immediately commence
all administrative procedures necessary in order to treat such Assignee as the
creditor of such Loan Claims, and the Agent shall be exempt insofar as the Agent
treats the previous Lender as the party in interest until the Agent notifies the
Borrower, the Assignor and the Assignee that such procedures have been
completed. If the Assignee or any other third party suffers any Damages due to
such treatment by the Agent, neither the Agent nor the Borrower shall be liable
in relation thereto, and the Assignor of such Loan Claims shall deal with them
at its own cost and liability. The Assignor of such Loan Claims shall jointly
indemnify the Agent for any Damages incurred by the Agent arising out of this
item (b).

 

3.Unless otherwise set forth herein, the distributions by the Agent to the
Lender shall be made in order, starting from Clause 15.4 (3) to Clause 15.4 (6),
after the proration in proportion to the Facility A Participation Ratio with
respect to obligations in relation to the Facility A Loan and after the
proration in proportion to the Facility B Participation Ratio with respect to
obligations in relation to the Facility B Loan. If there is an Item Not Fully
Covered regarding the amounts to be distributed, the application and
distribution with respect to such Item Not Fully Covered shall be made in
accordance with the provisions of Clause 15.5.

 

4.Notwithstanding Clause 15.4, Clause 15.5 and Clause 16.3, if the Borrower’s
obligations hereunder become immediately due and payable pursuant to Clause 19,
the Agent shall distribute the remaining amount after deducting the amounts
described under Clause 15.4(1) and Clause 15.4(2) from the amount paid by the
Borrower, in proportion to the amount of the obligations that the Borrower owes
to the Lenders under this Agreement, which mean the principal of the Loan and
the interest and the Break Cost and any other payment obligation that the
Borrower owes to the Lenders under this Agreement, in which case, the
application shall be

 

26 

(English Translation - For Reference Purpose Only)

made in the order and method that each Lender deems appropriate. In this case,
the Lender shall notify the Agent of the result of such application.

 

5.If the remittance of money by the Borrower provided for in Clause 15.1 fails
to be completed by the Payment Time, the Agent shall be under no obligation to
make the distributions set forth in Clause 16.1 on the same date. In such cases,
the Agent shall make such distributions immediately after recognizing that it
has received the remittance from the Borrower, and the Borrower shall bear any
Damages incurred by the Lender or the Agent which are directly caused by such
distributions.

 

6.Upon request from the Agent, and if such request is based on a reasonable
cause, the Lender receiving such request shall immediately notify the Agent of
the amount, including the specifics, of the receivables it holds against the
Borrower under this Agreement. In this case, the obligation of the Agent to make
distributions set forth in Clause 16.1 shall arise at the time all such notices
reach the Agent. In the case where the Lender delays this notice without
reasonable cause, such Lender shall bear any Damages incurred by any Lender or
the Agent due to such delay.

 

7.The Agent may make the distributions to the Lender by the Advance Payment.
(For the avoidance of doubt, the Agent shall not be obligated to make such
Advance Payment.) If the Advance Payment is not cleared by the Payment Time, the
Lender that received the distribution pursuant to this Clause 16.7 shall,
immediately upon the Agent’s request, reimburse to the Agent the amount of such
Advance Payment that it received. The Lender shall, immediately upon the Agent’s
request, pay to the Agent any Advance Cost required in making such Advance
Payment in proportion to the amount of the Advance Payment that it received. If
the Advance Payment is not cleared by the Payment Time and the Lender pays the
Advance Cost to the Agent, the Borrower shall indemnify that Lender for such
Advance Cost.

 

8.If the Payment Dates of the Facility A Loan and the Facility B Loan overlap,
and the amount of the remittance by the Borrower to the Syndicate Account falls
short of the total amount required to be repaid with respect to each Loan on
such Payment Dates, the Agent shall perform the distribution by applying to the
repayment of each Loan the amount calculated by dividing the amount of the
remittance in proportion to the total amount equivalent to the principal amount
of the Outstanding Individual Loan Debt with respect to the Facility A Loan of
all the Lenders and the total amount equivalent to the principal amount of the
Outstanding Individual Loan Debt with respect to the Facility B Loan of all the
Lenders, which should be the amount before any repayment if any principal of the
Loan is to be repaid on such Payment Dates. (In the case of any fractions less
than one yen, the Agent shall decide on how to deal with them at its own
discretion.)

 

27 

(English Translation - For Reference Purpose Only)

17.(REPRESENTATIONS AND WARRANTIES BY THE BORROWER)

 

The Borrower represents and warrants to the Lender and the Agent that each of
the following matters is true and correct as of the date of this Agreement and
the Drawdown Date. The Borrower shall immediately provide notice in writing to
the Agent in accordance with item (2) of Clause 18.2 in the event any of the
facts set out in the following items are found to have been untrue or incorrect.
This Clause 17 shall remain in full effect until the Borrower completes the
performance of all its obligations and liabilities under this Agreement. The
Borrower shall indemnify the Lenders and the Agent for all losses and expenses
directly incurred by them which are directly caused by any of the following
items being found to be untrue except in cases of the gross negligence or
willful misconduct of the Agent or any Lender.

 

(1)The Borrower is a stock company duly and validly incorporated and validly
existing under the laws of Japan.

 

(2)The Borrower holds both the capacity to hold rights and capacity to act
required for the execution and performance of this Agreement, and all procedures
required for the same by Laws and Regulations applicable to the Borrower, its
articles of incorporation and other internal regulations have been completed.

 

(3)The execution and performance of this Agreement by the Borrower and
transactions associated herewith do not result in (i) any violation of the Laws
and Regulations binding the Borrower (except minor violation thereof); (ii) any
breach of the Borrower’s articles of incorporation or its other internal
regulations (except minor breach thereof), and (iii) any breach of agreements
entered into by the Borrower with third parties (excluding the Existing Senior
Loan Agreement and the agreements to create the Existing Securities) which bind
the Borrower or its assets to the extent a breach thereof would have a material
adverse effect on the Borrower's performance of its payment obligations under
this Agreement.

 

(4)The person who signed or attached his/her name and seal to this Agreement on
behalf of the Borrower is fully authorized to sign or attach his/her name and
seal to this Agreement as the representative of the Borrower by all procedures
required by the Laws and Regulations applicable to the Borrower, the articles of
incorporation and other internal regulations of the Borrower.

 

(5)(Intentionally Deleted)

 

(6)This Agreement constitutes legal, valid and binding obligations of the
Borrower, and is enforceable against the Borrower in accordance with the terms
thereof (subject to restrictions under bankruptcy law (Hasan ho) or other Laws
and Regulations which generally affect rights of the creditors of the Borrower,
and excluding provisions which are generally suspected to be illegal or invalid
in the agreements which are similar to this

 

28 

(English Translation - For Reference Purpose Only)

Agreement).

 

(7)This Agreement (i) has been duly and validly executed (ii) has not been
amended without acknowledgement of the Lenders and the Agent, and (iii) to the
best knowledge of the Borrower no cause to invalidate, terminate, repeal or
cancel it has occurred, and to the knowledge of the Borrower, there is no
reasonable likelihood thereof.

 

(8)The Shareholders validly hold 100% (on the Fully Diluted Basis) of the
outstanding shares of the Borrower.

 

(9)All Financial Documents prepared by the Borrower are prepared in accordance
with accounting standards which are generally accepted as fair and appropriate
in Japan or the International Financial Reporting Standards (IFRSs), and are
audited by an audit firm and such audit has been completed in its unqualified
opinion.

 

(10)After the Fiscal Year ending in March 2016, to the knowledge of the
Borrower, no material events which have or would reasonably be expected to have
a material adverse effect on the Borrower's performance of its payment
obligations under this Agreement have occurred.

 

(11)The Borrower has not established any security interest over its material
assets excluding the Existing Securities and security interests automatically
created by virtue of the Laws and Regulations or otherwise permitted
hereunder.(including Clause 18.3)

 

(12)The Financial Indebtedness of the Borrower under this Agreement are ranked
at least pari passu in all respects with all other unsecured and
non-subordinated payment obligations (including guarantee obligations) of the
Borrower under other agreements (excluding obligations prioritized by virtue of
the Laws and Regulations).

 

(13)No Statutory Insolvency Procedures or Private Rehabilitation Procedures have
been initiated with respect to the Borrower. The Borrower has not become unable
(shiharai funo), or admitted to its creditors its inability (shiharai teishi) to
pay debts generally as such debts become due, nor has it become insolvent. Any
promissory note (yakusoku tegata) or check (kogitte) issued by the Borrower in
Japan has not been dishonored (fuwatari) and the transactions of the Borrower
have not been suspended by a clearinghouse, or densai.net Co., Ltd., and no
other equivalent procedures have been taken by other electric monetary claim
recording institutions. There is no reasonable likelihood that the Borrower's
execution and performance of this Agreement will cause the occurrence of any
circumstances set out in this paragraph.

 

(14)No litigation procedures, arbitration procedures, administrative procedures
or any other legal procedures which will or may have a material adverse effect
on the Borrower's performance of its payment obligations under this Agreement
has been commenced, and to the Borrower’s knowledge there is no reasonable
likelihood that such procedures will be

 

29 

(English Translation - For Reference Purpose Only)

commenced.

 

(15)The Borrower has obtained and maintains duly and validly all material
Permission Etc. (excluding minor violations, a failure to which has or would
reasonably be expected to have a material adverse effect on the Borrower's
performance of its payment obligations under this Agreement. The Borrower is not
in breach of the Laws and Regulations (including but not limited to construction
law (Kenchikukijun ho) (Law No. 201 of 1950 as amended)) which have a material
adverse effect on the Borrower's performance of its payment obligations under
this Agreement.

 

(16)No Events of Default have occurred and, to the Borrower's knowledge, there
is no reasonable likelihood for such events to occur.

 

(17)The Borrower does not fall under Anti-Social Forces or ASF Related Parties,
and has not committed Anti-Social Conduct by itself or through a third party.

 

(18)(Intentionally Deleted)

 

18.(COVENANTS OF THE BORROWER)

 

1.Obligations to Submit Documents

 

The Borrower covenants that it will, at its expense, submit to the Agent the
documents listed in the following items on and after the execution date of this
Agreement, up until all of its obligations owed to the Lender and the Agent
under this Agreement are satisfied (it only has to submit one document to the
Agent, in principle; however, if directed by the Agent, it shall submit as many
documents as the number of all the Lenders; the same shall apply with regard to
the submission of all documents set forth in this Article). The Borrower shall,
upon submitting each such document, be deemed to represent and warrant to the
Lender and the Agent that the content thereof is true and correct in all
material respects.

 

(1)(Intentionally Deleted)

 

(2)Submit the Borrower's audited Financial Documents Etc. for each Fiscal Year
within three months after the end of the Fiscal Year;

 

(3)(Intentionally Deleted)

 

(4)(Intentionally Deleted)

 

(5)Submit a report substantially in the form set forth in Schedule 6 on the
status of compliance with the financial covenants provided for in the items 2
and 3 of paragraph 4 of this Article within three months after the end of each
Fiscal Year;

 

(6)(Intentionally Deleted)

 

(7)(Intentionally Deleted)

 

(8)Submit a copy of the Borrower's tax return within 20 days after it is filed;

 

(9)If the Borrower makes an amendment to the content of the certificate of
seal-impression or

 

30 

(English Translation - For Reference Purpose Only)

registration of signature or seal-impression (unless automatically amended
pursuant to the provisions of Laws and Regulations), submit the original copy of
the certificate of seal-impression or the registration of signature or
seal-impression as amended, and in the case of amendment to the content of the
registration of signature or seal-impression, the latest certificate of full
registry records as of the submission of the registration after such amendment,
reasonably promptly after the amendment; and

 

(10)(Intentionally Deleted)

 

(11)(Intentionally Deleted)

 

(12)To the extent that such disclosure would not constitute a breach of any duty
of confidentiality or waiver of attorney-client privilege, submit any document
or material relating to the financial condition or business of the Borrower upon
reasonable request from the Agent whenever reasonably required, promptly after
such request.

 

2.Reporting Obligations

 

The Borrower covenants that if any of the events listed in the following items
occurs, it will, at its expense, promptly deliver a report in writing to the
Agent setting forth the details thereof, as set forth in the following items on
and after the execution date of this Agreement, up until all of the obligations
of the Borrower owed to the Lender and the Agent under this Agreement are
satisfied. The Borrower shall, upon delivering such report, be deemed to
represent and warrant to the Lender and the Agent that the content thereof is
true and correct in material respects.

 

(1)In the event any Event of Default or Potential Event of Default occurs or is
reasonably anticipated to occur, the details thereof;

 

(2)In the event any fact represented and warranted (including any fact deemed to
have been represented and warranted) by the Borrower in this Agreement is found
to be untrue, the details thereof;

 

(3)In the event any litigation procedure, arbitration, administrative procedure
or other dispute that will have a material adverse effect on the Borrower's
performance of its payment obligations under this Agreement occurs or is
reasonably anticipated to occur, the details thereof;

 

(4)In the event any event that will or would reasonably be expected to have a
material adverse effect on the Borrower's performance of its payment obligations
under this Agreement occurs or is reasonably anticipated to occur, the details
thereof;

 

(5)In the event the Borrower receives from any administrative authority or
judicial authority a recommendation, notice, communication or inquiry of the
violation or possible violation of Laws and Regulations with regard to the
Borrower that will have a material adverse effect on the Borrower's performance
of its payment obligations under this Agreement, the details thereof;

 

31 

(English Translation - For Reference Purpose Only)

(6)In the event any Permission Etc. that is essential to the performance of
major business of the Borrower is rescinded, the details thereof;

 

(7)(Intentionally Deleted)

 

(8)In the event any of the Guarantor Credit Ratings changes from the previous
one, the details thereof with copies of the latest rating report issued by the
relevant rating agencies;

 

(9)In the event an order of provisional attachment, preservative attachment or
attachment is served with respect the Loan Claims, the details thereof; and

 

(10)(Intentionally Deleted)

 

3.Negative Pledge

 

The Borrower covenants that unless the Majority Lender gives prior written
consent, it will not do any of the acts listed in the following items on and
after the execution date of this Agreement, up until all of the obligations of
the Borrower owed to the Lenders and the Agent under this Agreement are
satisfied:

 

(1)Except for the following cases, offer, or cause the Affiliate to offer, any
security (excluding any lien, possessory lien or other security provided for in
Laws and Regulations) to secure any obligation other than the obligations under
this Agreement without obtaining consent thereto from the Majority Lender:

 

(a)The Borrower newly acquires assets on which security interests have already
been created;

 

(b)With regard to loans obtained for the purpose of acquiring assets (including
loans with regard to the refinancing thereof) and finance lease (including
capital lease), the Borrower offers such assets as security:

 

(c)Such offer of security is required under Laws and Regulations;

 

(d)Upon raising a fund by the method of securitization of assets or sale and
leaseback (or similar) arrangements, the Borrower offers any security to the
extent necessary;

 

(e)Upon performing a foreign exchange transaction related to exports and
imports, the Borrower offers any security on the freight and the bill of lading
(including other documents certifying shipping contracts and insurance
documents) relating to such exports and imports;

 

(f)In a project finance initiative in which the Borrower participates as an
investor, a holder of subordinated loan claims or other sponsor, the Borrower
offers any security on its equity of contributions to the project company
(including the shares issued by the project company), subordinated loan claims
and other claims for other providers of the finance;

 

(g)Any netting or set-off arrangement entered into by the Borrower in the
ordinary course of its banking arrangements for the purposes of netting debit
and credit

 

32 

(English Translation - For Reference Purpose Only)

balances in connection with its cash pooling facilities; and

 

(h)Any payment or close out netting or set-off arrangement pursuant to
derivative transaction entered into by the Borrower in connection with
protection against or benefit from fluctuation in any rate or price; and

 

(i)Any other security securing obligations in an aggregate amount not to exceed
1 billion yen.

 

(2)Offer, or cause the Affiliate to offer, any security to secure the
obligations under this Agreement for part of the Lenders.

 

4.Financial Covenants

 

The Borrower covenants that it will comply with the financial covenants set
forth in the following items on and after the execution date of this Agreement,
up until all of the obligations of the Borrower owed to the Lender and the Agent
under this Agreement are satisfied:

 

(1)(Intentionally Deleted).

 

(2)The Borrower shall maintain the amount of net worth in the Borrower's
non-consolidated balance sheet (i) as of the end of the current Fiscal Year
(commencing on April 1, 2017) , not less than 200,000 million yen, and (ii)
thereafter, as of the end of each Fiscal Year, not less than the higher of 80%
of the amount of net worth as of the end of the preceding Fiscal Year and
200,000 million yen.

 

(3)Unless such ordinary loss is caused solely due to any changes in the
accounting standards, the Borrower shall record no ordinary loss in the
Borrower's non-consolidated profit and loss statement at the end of 2
consecutive Fiscal Year.

 

5.Negative Covenants

 

The Borrower covenants that unless the Majority Lender gives prior written
consent (such consent shall not be unreasonably refused, withheld or delayed),
it shall not do any of the acts listed in the following items on or after the
execution date of this Agreement, up until all of the obligations of the
Borrower owed to the Lender and the Agent under this Agreement are satisfied:

 

(1)Enter into any entity conversion (as defined in Article 2, item 26 of the
Companies Act), merger (except for the Permitted Merger), company split, share
exchange or share transfer, assign (including any assignment for a sale and
leaseback transaction) in connection with all or any material part of its
business or assets with a third party, or succeed to all or any part of the
material business or assets of a third party, unless any of the above
transactions shall not reasonably be expected to have a Material Adverse Effect;

 

(2)Change the Borrower's Business in any material respect;

 

(3)(Intentionally Deleted)

 

(4)Become an Anti-Social Force and ASF Related Party; and

 

33 

(English Translation - For Reference Purpose Only)

(5)Commit itself, or take advantage of any third party to commit, any
Anti-Social Conduct.

 

6.Other Covenants

 

The Borrower covenants that it will, at its expense, do all of the acts listed
in the following items on and after the execution date of this Agreement, up
until all of the obligations of the Borrower owed to the Lender and the Agent
under this Agreement are satisfied:

 

(1)Maintain the Permission Etc. that are essential to the performance of the
major business of the Borrower and comply with the provisions of material Laws
and Regulations, as well as this Agreement, in each case, a failure to which has
or would reasonably be expected to have a material adverse effect on the
Borrower's performance of its payment obligations under this Agreement;

 

(2)Upon reasonable request from the Agent or the Lender through the Agent,
deliver a report on the assets and/or management of the Borrower and its
Subsidiary and Affiliate;

 

(3)(Intentionally Deleted)

 

(4)Unless otherwise provided for in Laws and Regulations, for the purpose of
payment for all of the obligations of the Borrower owed to the Lender and the
Agent under this Agreement, make the same not subordinate to, and at least pari
passu with, other unsecured payment obligations owed by the Borrower; and

 

(5)(Intentionally Deleted)

 

(6)Complete the payment for the Existing Senior Loan in entirety promptly after
the drawdown of the Loan (and no later than the Drawdown Date); and complete the
release of the entire Existing Security promptly after the drawdown of the Loan
(provided, however, that with regard to any registered security, applying for
the cancellation of the registration promptly after the Drawdown Date shall be
sufficient).

 

19.(ACCELERATION)

 

1.If any of the events described in the items below occurs with respect to the
Borrower, all of the obligations of the Borrower owed to the Lender and the
Agent under this Agreement shall automatically become due and payable without
any notice or demand by the Lender or the Agent, and the Borrower shall
immediately pay the principal of and interest on the Loan, the Break Cost and
any other payment obligation that the Borrower owes pursuant to this Agreement
in accordance with the provisions of Clause 15:

 

(1)The Borrower has admitted to its creditors its inability to pay debts
generally as such debts become due (shiharai teishi);

 

(2)Any petition for the commencement of any Statutory Insolvency Procedure
(excluding a special conciliation (tokutei-chotei) procedure) is filed against
the Borrower;

 

(3)The Borrower adopts a resolution for dissolution or receives an order of
dissolution;

 

34 

(English Translation - For Reference Purpose Only)

(4)The Borrower ceases to continue all or substantially all of their business
and such cessation has a Material Adverse Effect;

 

(5)Transactions of the Borrower are suspended by a clearinghouse, transactions
of the Borrower are suspended by densai.net Co., Ltd., or equivalent procedures
are taken by an equivalent electric monetary claim recording institution; and

 

(6)Any order or notice of provisional attachment, preservative attachment or
attachment is rendered with respect to the deposit receivables or other
receivables held by the Borrower against the Lender provided that no
acceleration shall occur if such provisional attachment is being cancelled
within 20 Business Days of commencement.

 

2.If any of the events described in the items below occurs with respect to the
Borrower or the Guarantor, all of the obligations of the Borrower owed to all
Lenders and the Agent under this Agreement shall, upon notice to the Borrower
from the Agent upon request by the Majority Lender, become due and payable, and
the Borrower shall immediately pay the principal of and interest on the Loan,
the Break Cost and any other payment obligation that the Borrower owes pursuant
to this Agreement in accordance with the provisions of Clause 15:

 

(1)The Borrower or the Guarantor delays the performance of any payment
obligation that the Borrower or the Guarantor owes to the Lender or the Agent,
unless such delay is considered by the Majority Lender to have arisen from any
problem in clerical procedures and is remedied, within three Business Days (or
with respect to the payment obligations relevant solely to the Guarantor, within
five Business Days (NY-Tokyo)) from (but not including) the date of such delay;

 

(2)Any fact represented and warranted (including any fact deemed to be
represented and warranted but excluding any minor fact) by the Borrower or the
Guarantor under this Agreement or the Letter of Guarantee is found to be untrue
respect and is not remedied within 7 Business Days (provided, with respect to
any fact the Guarantor represented and warrantied pursuant to the Letter of
Guarantee, 30 Business Days (NY-Tokyo)) from (but not including) the date on
which such fact is found to be untrue;

 

(3)Except for the cases described in the preceding two items, either of the
Borrower and the Guarantor has breached any of its obligations under this
Agreement or the Letter of Guarantee (excluding any minor breach) and such is
not remedied within 7 Business Days (provided, with respect to any breach of the
obligation under the Letter of Guarantee by the Guarantor, 30 Business Days
(NY-Tokyo)) from (but not including) the date of such breach;

 

(4)Any of the Borrower or the Guarantor's obligations for borrowed money other
than those under this Agreement or the Letter of Guarantee, in an aggregate
amount exceeding 500 million USD, becomes due and payable or is accelerated
prior to the scheduled maturity

 

35 

(English Translation - For Reference Purpose Only)

thereof, or any of the Borrower or the Guarantor's guarantee obligations other
than those under the Letter of Guarantee, in an aggregate amount exceeding 500
million USD, becomes due and payable or is accelerated prior to the scheduled
maturity thereof, and the Borrower or the Guarantor fails to repay such
obligation (after giving effect to any applicable grace periods), unless such
failure is considered by the Majority Lender to have arisen from any problem in
clerical procedures and is remedied, with respect to the Borrower's obligations,
within three Business Days and with respect to the Guarantor's obligations,
within five Business Days (NY-Tokyo), each from (but not including) the date of
such failure (provided that to the extent any acceleration referred to in this
paragraph is duly rescinded by the required holders of the applicable
obligations, such acceleration shall cease to qualify as an event under this
paragraph (4)); for the purpose of calculation under this paragraph (4), the
amount of currencies other than USD shall be converted into USD based on the
Telegraphic Transfer Middle Rate published by Sumitomo Mitsui Banking
Corporation from time to time;

 

(5)The Borrower and its Subsidiaries and Affiliates as a whole abolish their
major business or receive an order of business suspension for a period exceeding
60 calendar days from the relevant Governmental Authority;

 

(6)The Guarantor receives a court order of a permanent suspension of its
business;

 

(7)Any of the events described in the items in the Clause 19.1 (except paragraph
(5) thereof) or equivalent events in any jurisdictions other than Japan occurs
with respect to the Guarantor;

 

(8)(Intentionally Deleted)

 

(9)The Guarantor ceases to hold, directly or indirectly, beneficially or of
record, more than 50% (on the Fully Diluted Basis) of the aggregate ordinary
voting power represented by the issued and outstanding shares of the Borrower;

 

(10)A petition for special conciliation (tokutei-chotei) procedure (including
any similar procedure thereto) is filed against the Borrower;

 

(11)A Private Rehabilitation Procedure is commenced in respect of the Borrower
through a petition, application or other method therefor; and

 

(12)In addition to the preceding items, the assets, management, financial or
business conditions of the Borrower as a whole materially deteriorate and such
deterioration has a Material Adverse Effect.

 

3.If any obligation of the Borrower becomes immediately due and payable pursuant
to this Clause, it shall compensate for or indemnify in respect of default
interest, as well as any and all damages, losses and expenses arising for each
Lender or the Agent directly from the occurrence of the events set forth in this
Clause except where such damages, losses or expenses are caused

 

36 

(English Translation - For Reference Purpose Only)

by the gross negligence or willful misconduct of the Agent or any Lender.

 

4.If the notice set forth in Clause 19.2 is delayed or is not delivered to the
Borrower due to any fault of the Borrower, all of the obligations of the
Borrower under this Agreement shall become due and payable as of when it should
otherwise have been delivered, and the Borrower shall immediately pay the
principal of and interest on the Loan, the Break Cost and any other payment
obligation that the Borrower owes pursuant to this Agreement in accordance with
the provisions of Clause 15.

 

5.If a Lender becomes aware of the occurrence of any event described in the
items of Clause 19.1 or the items of Clause 19.2 with respect to the Borrower or
the Guarantor, it shall immediately notify the Agent to that effect, and the
Agent shall notify all other Lenders of the occurrence of such event.

 

6.Even if obligations of the Borrower become due and payable, the Lender may, by
a decision to be made by the Majority Lender, grant a grace period considered
appropriate for all or any part of the obligations of the Borrower that have
become due and payable. In such case, all the Lenders shall comply with the
decision so made to grant a grace period. The grant of a grace period by the
Lender shall not set any limit on the acceleration of obligations pursuant to
this Clause on the ground of any similar or other event to occur thereafter.

 

20.(SET-OFF AND DISCRETIONARY DISPOSAL)

 

1.Set-off

 

(1)Set-off by the Lender

 

When the Borrower is required to perform its obligations to the Lender upon
their due date, upon acceleration or otherwise, regardless of the provisions of
Clause 15.3, (a) the Lender may set off the claims it has against the Borrower
under this Agreement against its deposit obligations, obligations under the
insurance contract or other obligations owed to the Borrower whether or not such
obligations are due and payable, and (b) the Lender may also omit giving prior
notice and following established procedures, may take the deposited amount on
behalf of the Borrower, and apply this amount to the payment of the obligations
under this Agreement. The interest, Break Cost, default interest and others for
the receivables and obligations involved in such a set-off or application to
payment shall be calculated (in this paragraph referred to as the "Calculation")
for the period up to the date of the Calculation, and the interest rate or
default interest rate shall be in accordance with each agreement, and the
foreign exchange rate at the time of the Calculation, as reasonably determined
by the Lender, shall be applied. If the amount to be set-off or applied to
payment is not sufficient to extinguish all of the Borrower's obligations, the
Lender may apply such set-off amount in the order and method it deems
appropriate, and the Borrower

 

37 

(English Translation - For Reference Purpose Only)

shall not object to such application.

 

(2)Set-off by the Borrower

 

In respect of any Lender, (i) if, regardless of whether or not any Individual
Loan becomes due and payable, any insured event occurs as provided in the
Deposit Insurance Act (Act No. 34 of 1971, as amended) and Article 49, paragraph
2 of the Agricultural and Fishery Cooperation Savings Insurance Act (Act No. 53
of 1973, as amended), or (ii) if any Individual Loan becomes due and payable,
and if it is necessary for the Borrower to preserve its deposit receivables and
other receivables (including receivables under the insurance contract) that it
has against the Lender that have become due and payable, the Borrower may set
off such deposit receivables, receivables under the insurance contract and other
receivables against its obligations owed to the Lender under this Agreement,
regardless of the provisions of Clause 15.3. In this case, the Borrower shall
give written set-off notice and promptly submit to the Lender the receivable
certificates for the deposit receivables, receivables under the insurance
contract or other receivables being set-off and the passbook impressed with the
seal of the seal impression submitted. The interest rate and default interest
and others for the receivables and obligations involved in such a set-off shall
be calculated for the period up to the date of receipt of such set-off notice,
and in such calculation, the interest rate and default interest shall be in
accordance with each agreement, and the foreign exchange rate on the date such
set-off notice is delivered, as reasonably determined by the Lender, shall be
applied. If the Borrower's receivables to be set-off are not sufficient to
extinguish all of its obligations, the Lender may apply such set-off amount in
the order and method it deems appropriate, and the Borrower shall not object to
such application.

 

2.Notice to the Agent

 

If a set-off is made pursuant to Clause 20.1, the relevant Lender in the case
described in Clause 20.1(1) and the Borrower in the case described in Clause
20.1(2) shall promptly notify the Agent of the details thereof in writing, and
the Agent shall notify all the Lenders thereof without delay. If any damages,
losses and expenses are incurred by the Lender or the Agent due to a delay of
such notice without any reasonable cause, either the Lender or the Borrower who
has failed to give such notice shall bear such damages, losses and expenses.

 

21.(ARRANGEMENTS AMONG LENDERS)

 

1.If a set-off is performed by a Lender pursuant to Clause 20.1(1) (such Lender,
hereafter, a "Set-off Initiating Lender"), the Lenders shall make arrangements
with each other for each Individual Loan subjected to the set-off (such
Individual Loan, in this Clause 21.1, an "Individual Loan subject to the
Lender's set-off") by way of assigning receivables pursuant

 

38 

(English Translation - For Reference Purpose Only)

to the procedures described in the items below:

 

(1)The Agent shall calculate each amount (the "Intended Distribution Amount")
that the Lender (in this Clause 21.1, the "Remaining Lender"), who has made the
Individual Loan other than the Individual Loan subject to the Lender's set-off
(in this Clause 21.1, the "Remaining Individual Loan"), should have received
pursuant to Clause 16 assuming that the amount of the obligations in relation to
the Individual Loan subject to the Lender's set-off, which has been extinguished
due to the performance of a set-off, had been paid to the Agent.

 

(2)The Set-off Initiating Lender shall purchase from the Remaining Lender the
receivables, which are included in the Remaining Individual Loan, in the amount
equivalent to the Intended Distribution Amount at their face value; provided,
however, that the Remaining Lender may refuse such sale.

 

(3)If the assignment under the immediately preceding item is made, the Remaining
Lender shall, at its own expense, notify the Borrower promptly after the
assignment by a document bearing a certified date (kakutei-hizuke) pursuant to
Article 467 of the Civil Code (Act No. 89 of 1896, as amended) and concurrently
notify the Guarantor thereof.

 

2.If a set-off is performed by the Borrower against a Lender pursuant to Clause
20.2(2) (such Lender, hereafter, a "Set-off Lender"), only if a Lender other
than the Set-off Lender requests, the Lenders shall make arrangements with each
other for each Individual Loan subjected to the set-off (such Individual Loan,
in this Clause 21.2, an "Individual Loan subject to the Borrower's set-off") by
way of assigning receivables pursuant to the procedures described in the items
below:

 

(1)The Agent shall calculate the Intended Distribution Amount that the Lender
(in this Clause 21.2, the "Remaining Lender"), who has made the Individual Loan
other than the Individual Loan subject to the Borrower's set-off (in this Clause
21.2, the "Remaining Individual Loan"), should have received pursuant to Clause
16 assuming that the amount of debt obligations in relation to the Individual
Loan subject to the Borrower's set-off, which has been extinguished due to the
performance of a set-off, had been paid to the Agent.

 

(2)The Set-off Lender shall purchase from the Remaining Lender the receivables,
which are included in the Remaining Individual Loan, in the amount equivalent to
the Intended Distribution Amount at their face value.

 

(3)If the assignment under the immediately preceding item is made, the Remaining
Lender shall, at its own expense, notify the Borrower promptly after the
assignment by a document bearing a certified date (kakutei-hizuke) pursuant to
Article 467 of the Civil Code, and concurrently notify the Guarantor thereof.

 

39 

(English Translation - For Reference Purpose Only)

If a Lender receives any repayment of the obligations it has against the
Borrower or the Guarantor under this Agreement or the Letter of Guarantee as a
result of compulsory execution or exercise of security interest through
foreclosure by the Lender's petition with respect to certain assets of the
Borrower or the Guarantor (the "Compulsory Execution") or as a result of the
Lender's demand for liquidating distribution in relation to the Compulsory
Execution by a third party, the provisions of Clause 21.1 shall apply; provided,
however, that upon applying the provisions of Clause 21.1, the Intended
Distribution Amount shall be calculated assuming that the amount equal to any
expenses arising from its performance of Compulsory Execution (including
attorney's fees) or any expenses arising from its demand for liquidating
distribution in relation to the Compulsory Execution by any third party
(including attorney's fees) belongs to the Lender, and that the amount of any
proceeds earned as a result of the Compulsory Execution, less such expenses,
were paid to the Agent.

 

21-2. (JOINT AND SEVERAL GUARANTEE)

 

1.The Borrower shall cause the Guarantor to execute the Letter of Guarantee on
the date of this Agreement substantially in the form of Schedule 10, by which
the Guarantor jointly and severally guarantee (hereinafter such guarantee shall
be referred to as the "Guarantee" and obligations under the Guarantee shall be
referred to as the "Guarantee Obligation") jointly with the Borrower in relation
to any present and future obligations owed by the Borrower to each Lender and
the Agent under this Agreement (including, but not limited to, any Agent Fee)
and shall deliver it to the Agent on the same date.

 

2.The Agent shall act in accordance with the instructions of the Majority
Lenders when demanding the performance of the Guarantee Obligations and shall
not be liable for not making any such demand until so instructed by the Majority
Lenders. Any amount received through the performance of the Guarantee
Obligations shall be distributed to each Lender by the Agent in accordance with
Clause 16.

 

22.(RIGHTS AND OBLIGATIONS OF THE AGENT)

 

1.The Agent shall, pursuant to the entrustment by all Lenders, perform the
Agency Services and exercise its rights for the benefit of all Lenders, and
shall exercise the rights which, in the Agent’s opinion, are ordinarily
necessary or appropriate, upon performing the Agency Services. Each Lender
hereby grants to the Agent the agency authority necessary for the performance of
the Agency Services. The duties and functions of the Agent shall be limited to
those related to management and operations. The Agent shall not be liable for
obligations other than those expressly specified in the provisions of this
Agreement, nor shall it be liable for any non-performance of obligations by the
Lenders under this Agreement.

 

40 

(English Translation - For Reference Purpose Only)

2.The Agent shall be an agent of the Lenders and, unless otherwise provided,
shall never act as an agent of the Borrower or the Guarantor. Further, the Agent
shall not be deemed as a trustee of the Lenders under the Trust Act (Act No. 108
of 2006; as amended), and shall not be deemed as an agent or a trustee under the
Trust Act of the Borrower or the Guarantor for any purpose.

 

3.The Agent may rely upon any communication, instrument and document that has
been delivered between appropriate persons and has been signed or has the name
and seal attached by such appropriate persons and believed by the Agent to be
true and correct, and may act in reliance upon any written opinion, explanatory
letter or other similar document of experts appointed by the Agent within the
reasonably necessary extent in relation to this Agreement.

 

4.The Agent shall perform its duties and exercise its authorities provided for
in this Agreement with the due care of a good manager.

 

5.Neither the Agent nor any of its directors, employees or agents shall be
liable to the Lenders for any acts or omissions conducted by the Agent pursuant
to, or in connection with this Agreement, except for its or their willful
misconduct or gross negligence. The Lenders (other than Lenders who act as the
Agent) shall jointly and severally indemnify the Agent for any and all
liabilities, damages, losses and expenses (including, without limitation, any
expenses paid to avoid or minimize any damages or losses and paid in order to
recover any damages or losses (including legal fees)) incurred by the Agent in
the course of the performance of its duties under this Agreement, to the extent
not reimbursed by the Borrower or the Guarantor, and only for the amount
outstanding after deducting the portion for which the Agent should contribute,
calculated pursuant to the Participation Ratio of the Agent as a Lender (such
deduction is made only in the cases where the Agent also acts as a Lender),
provided, if any of the Lenders cannot perform the indemnity for which it is
liable, the Agent’s Participation Ratio shall be figured by dividing the
Participation Ratio of the Agent as a Lender by the aggregate of the
Participation Ratio of the Lenders other than such non-indemnifying Lenders.

 

6.The Agent shall not be liable for the validity, the legality and the
enforceability of this Agreement, nor shall guarantee any matters represented by
the parties in this Agreement. The Lenders shall enter into and execute its
rights, perform its obligations and otherwise conduct transactions contemplated
in this Agreement to which it shall be a party at its sole discretion by
conducting investigations as to the necessary matters including creditworthiness
of the Borrower or the Guarantor on the basis of the documents, information and
other data as it has deemed appropriate. Further, the Agent shall not be obliged
to verify or investigate the status of performance of this Agreement, whether or
not any Event of Default has occurred or in relation to other matters.

 

7.In cases where the Agent is also acting as a Lender, the Agent shall have the
same rights and obligations as each other Lender, irrespective of the Agent’s
obligations under this Agreement.

 

41 

(English Translation - For Reference Purpose Only)

The Agent may engage in commonly accepted banking transactions with the Borrower
or the Guarantor other than under this Agreement and the Letter of Guarantee. In
this case, the Agent shall not be required to disclose to other Lenders the
information in relation to the Borrower or the Guarantor it has obtained through
the transactions with the Borrower or the Guarantor other than under this
Agreement and the Letter of Guarantee, nor shall the Agent be required to
distribute to other Lenders any money it has received from the Borrower or the
Guarantor through transactions with the Borrower or the Guarantor other than
under this Agreement and the Letter of Guarantee. (Any information that has been
disclosed to the Agent by the Borrower or the Guarantor shall be, unless
expressly identified as being made in relation to this Agreement, deemed
disclosed in relation to the transactions with the Borrower or the Guarantor
other than under this Agreement, and the Agent shall not be required to disclose
any of the same to other Lenders.)

 

8.In cases where the Agent is also acting as a Lender, the calculation of the
amounts to be distributed to each Lender pursuant to the provisions of Clause 16
shall be made in accordance with the following: (i) for amounts to be
distributed to each Lender other than the Agent, any amount less than one yen
shall be rounded down, and (ii) the amount to be distributed to the Lender who
is also appointed as the Agent shall be the difference between the aggregate of
the amounts to be distributed to all Lenders and the aggregate of the amounts
distributed to other Lenders; provided, however, that with regard to the amount
of repayment on the last Repayment Date in relation to each facility, all the
amount of the remaining debts of each Lender for which the Payment Date has
arrived shall be distributed.

 

9.Except for the cases under Clause 22.8 and unless otherwise provided herein,
all calculations of fractions less than one yen that are required under this
Agreement shall be made in the manner the Agent deems appropriate.

 

10.If the Agent receives any notice from the Borrower or the Guarantor which is
required to be given to each Lender in relation to this Agreement or the Letter
of Guarantee, the Agent shall immediately inform all Lenders and the Agent of
the details of such notice, or if the Agent receives any notice from a Lender
which is required to be given to the Borrower, the Guarantor or other Lenders,
the Agent shall immediately inform the Borrower, the Guarantor, all Lenders and
the Agent, as the case may be, of the details of such notice. Upon receiving a
request from any of the Lenders for inspection of any of the documents that the
Agent has obtained from the Borrower or the Guarantor and has kept under this
Agreement, the Agent shall respond to such request during its normal business
hours. In such cases, such Lender shall follow the instructions of the Agent
with respect to the time, place and method of the inspection.

 

42 

(English Translation - For Reference Purpose Only)

23.(RESIGNATION AND DISMISSAL OF THE AGENT)

 

1.The resignation of the Agent shall follow the procedures described below:

 

(1)The Agent may resign its position as the Agent by giving written notice to
all Lenders, the Borrower and the Guarantor; provided, however, that such
resignation shall not become effective until a successor Agent is appointed and
such successor accepts such appointment.

 

(2)If the Agent gives notice pursuant to the preceding item, the Majority Lender
may appoint a successor Agent upon obtaining consent from the Borrower and the
Guarantor (such consent shall not be unreasonably rejected, delayed or
withheld).

 

(3)If a successor Agent is not appointed by the Majority Lender within 30 days
(including the same day of notice) after the notice of resignation is given as
described in item (1) above, or if the entity being appointed by the Majority
Lender as a successor Agent does not accept its assumption of the office of the
Agent, the Agent in office at that time shall, upon obtaining consent from the
Borrower and the Guarantor (such consent shall not be unreasonably rejected,
delayed or withheld), appoint a successor Agent on behalf of the Majority
Lender.

 

2.The dismissal of the Agent shall follow the procedures described below:

 

(1)The Majority Lender may dismiss the Agent by giving written notice thereof to
each of the other Lenders, the Borrower, the Guarantor and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and such successor accepts such appointment.

 

(2)If the Majority Lender gives notice pursuant to the preceding item, the
Majority Lender may appoint a successor Agent upon obtaining consent from the
Borrower and the Guarantor (such consent shall not be unreasonably rejected,
delayed or withheld).

 

3.If the entity appointed as the successor Agent pursuant to Clause 23.1 or 23.2
accepts the assumption of the office, the former Agent shall deliver to the
successor Agent all documents and the materials it has kept as the Agent under
this Agreement, and shall give all the support necessary for the successor Agent
to perform the duties of the Agent under this Agreement.

 

4.The successor Agent shall succeed to the rights and obligations of the former
Agent under this Agreement, and the former Agent shall, at the time of the
assumption of office by the successor Agent, be exempted from all of its
obligations as the Agent; provided, however, that the provisions of this
Agreement relevant to any actions (including omissions) conducted by the former
Agent during the period it was in office shall remain in full force and effect.

 

24.(CLARIFICATION OF THE INTENTION OF THE MAJORITY LENDERS)

 

1.The clarification of the intention of the Majority Lenders shall follow the
procedures described

 

43 

(English Translation - For Reference Purpose Only)

below.

 

(1)If a Lender or the Borrower or the Guarantor deems that any event which
requires the instructions of the Majority Lenders in this Agreement has
occurred, such Lender or the Borrower or the Guarantor may give notice to the
Agent to request a clarification of the intention of the Majority Lenders.

 

(2)The Agent shall, upon receipt of a notice described in the preceding item,
promptly give to all Lenders notice to seek the clarification of the intention
of the Majority Lenders.

 

(3)Each Lender shall, upon receipt of the notice described in the preceding
item, make its decision on the relevant event and inform the Agent of such
decision within a reasonable period of time as designated by the Agent (in
principle, within 10 Business Days after the date of the receipt of the notice
in the preceding item).

 

(4)If a decision of the Majority Lenders is made pursuant to the preceding three
items, the Agent shall promptly notify the Borrower, the Guarantor and all
Lenders of such decision as the instruction by the Majority Lenders.

 

2.If the Agent deems that any event which requires a clarification of the
intention of the Majority Lenders occurs, other than in the case of Clause 24.1,
the Agent may give to all Lenders notice to seek such clarification. In such
case, procedures to be taken after giving the notice shall follow the provisions
of Items (ii), (iii) and (iv) of Clause 24.1.

 

25.(AMENDMENT TO THIS AGREEMENT)

 

1.This Agreement may not be amended except as agreed in writing by the Borrower,
the Majority Lenders, and the Agent; provided, however, that any amendment to
the following matters shall require the written agreement of all Lenders
(provided, (i) if such amendment relates solely to the Facility A Loan, all
Lenders to the Facility A Loan, and (ii) if such amendment relates solely to the
Facility B Loan, all Lenders to the Facility B Loan) , instead of the Majority
Lenders;

 

(1)any amendment or a waiver of the Conditions Precedent;

 

(2)any addition or increase of any obligation of the Lenders;

 

(3)any amendment of the definition of each Interest Rate or Base Rate;

 

(4)any amendment of the use of proceeds;

 

(5)any reduction, waiver or exemption of, or extension of the Payment Date with
respect to the principal or the interest of the Loan or other obligations of the
Borrower or the Guarantor under this Agreement or the Letter of Guarantee;

 

(6)any amendment of the Participation Ratio required for the Majority Lenders;

 

(7)any amendment of the provisions regarding voluntary prepayment;

 

(8)any amendment of the Events of Default;

 

(9)any amendment of the provisions regarding clarification of the intention of
the Majority

 

44 

(English Translation - For Reference Purpose Only)

Lenders;

 

(10)any amendment of the provisions regarding any distribution or adjustment
between the Lenders; and

 

(11)any amendment of any other matters for which consent of all Lenders is
required pursuant to this Agreement.

 

2.Any exemption of the obligations of the Borrower under this Agreement, any
waiver of violations of such obligations or other waiver of rights of the Lender
and the Agent may be made by agreement between the Majority Lenders and the
Agent; provided, however that the consent of all Lenders, instead of the
Majority Lenders, is required for each item provided for in Clause 25.1.

 

26.(ASSIGNMENT OF STATUS)

 

1.Except as otherwise permitted hereunder, the Borrower may not assign to any
third party its status as a party, its rights and obligations hereunder, unless
all Lenders and the Agent give their prior consent in writing.

 

2.A Lender may assign to any third party its status as a party hereto and all or
any part of its rights and obligations associated therewith, only if the
Borrower, the Guarantor and the Agent give their prior consent in writing
(provided, however, that such prior consent shall not be required for the
Assignment for Syndication Purpose; provided further, that the Borrower, the
Guarantor and the Agent shall not unreasonably withhold their consent when they
are requested by any Lender for consent to the assignment of its status as a
party hereto and its rights and obligations hereunder) and all requirements
described in the items below are fulfilled (hereinafter, the Lender which makes
such assignment shall be referred to as the "Status Assignor" and the party
which receives such assignment shall be referred to as the "Status Assignee");

 

(1)in cases where any partial assignment of the status under this Agreement is
made, both the Status Assignor and the Status Assignee will become Lenders
hereunder and each provision of this Agreement shall be applicable to such
Lenders on and after the date of the assignment;

 

(2)the Status Assignee is a Qualified Institutional Investor and legally allowed
to perform its rights and obligations under this Agreement;

 

(3)the Status Assignee is not Anti-Social Forces or ASF Related Parties;

 

(4)if such assignment accompanies an assignment of any part of the Status
Assignor's Loan Claims (hereinafter the "Loan Claims Prior to Assignment"), both
of (i) the amount of the Loan Claims to be assigned (hereinafter, the "Assigned
Loan Claims") and (ii) the amount calculated by deducting the amount of the
Assigned Loan Claims from the amount

 

45 

(English Translation - For Reference Purpose Only)

of the Loan Claims Prior to Assignment is not less than JPY 100,000,000; and

 

(5)no withholding tax or other taxes arise from such assignment, and there will
be no increase in the amount of the Borrower's interest expense payable to the
Status Assignee.

 

3.The Lenders other than the Status Assignor and the Borrower acknowledge in
advance the Assignment for Syndication Purpose, which satisfies the requirements
under Clause 26.2, by the Status Assignor to the Status Assignee, of its status
as a party, its rights and obligations under this Agreement. If such assignment
is made, the Borrower shall, upon request by the Status Assignor, submit a
consent letter bearing a certified date (kakutei hizuke) showing its consent to
such assignment of the status hereunder and the Loan Claims associated with it.

 

4.All expenses incurred from the assignment provided for in Clause 26 shall be
borne by the Status Assignor or the Status Assignee. Provided, however, the
provisions of Clause 8 shall apply with respect to any Increased Costs incurred
after the assignment. The Status Assignor or the Status Assignee shall pay to
the Agent, by the actual date of such assignment, the amount of JPY 500,000 per
Status Assignor, together with consumption tax applicable thereto, as
consideration for administrative duties performed in connection with the
assignment.

 

5.The provisions of Clause 26.4 shall not apply with respect to the Assignment
for Syndication Purpose and all reasonable costs (including reasonable legal
fees) accrued in relation to such assignment shall be borne by the Borrower. The
payment of the consideration for administrative duties to the Agent under Clause
26.4 shall not be required for the Assignment for Syndication Purpose.

 

6.No Lender other than the Arranger may assign to any third party its status as
a party to this Agreement, or all or any part of its rights and obligations
associated therewith during the Syndication Period, except in connection with
the Assignment for Syndication Purpose.

 

27.(ASSIGNMENT OF LOAN CLAIMS)

 

1.Unless otherwise specified in this Agreement, a Lender may assign its Loan
Claims to any third party only if the Borrower, the Guarantor and the Agent give
their prior consent in writing (provided, however, that such prior consent shall
not be required for the Assignment for Syndication Purpose; provided further,
however, that the Borrower, the Guarantor and the Agent may not unreasonably
withhold their consent when they are requested by any Lender for the consent to
the assignment of its status as a party hereto and its rights and obligations
hereunder) and all requirements described in the items below are fulfilled;

 

(1)in cases where any assignment of the Loan Claims is made, the Assignee (in
case of partial assignment, both the Assignor and the Assignee) will become a
Lender hereunder and each provision of this Agreement shall be applicable to
such Lender on and after the date of the assignment;

 

46 

(English Translation - For Reference Purpose Only)

(2)the Assignee is a Qualified Institutional Investor and legally allowed to
perform its rights and obligations under this Agreement;

 

(3)the Assignee is not Anti-Social Forces or ASF Related Parties;

 

(4)if the assignment is made in divided portions of the Loan Claims, the value
of each Loan Claims after such division is not less than JPY 100,000,000; and

 

(5)no withholding tax or other taxes arise from the assignment, and there will
be no increase in the amount of the Borrower's interest expense payable to the
Assignee.

 

2.The Assignor and the Assignee shall perfect the assignment of the Loan Claims
against third parties and the obligor on the date of the assignment (provided,
however, that if such perfection on the date of the assignment is impossible, as
soon as practicably possible). In this case, the Assignor and the Assignee
shall, under their joint name, immediately inform the Agent and the Borrower of
the assignment of the Loan Claims. The Borrower shall, if such assignment
satisfies all of the requirements specified in Clause 27.1, prepare and submit
to the Assignor a consent letter bearing a certified date (kakutei hizuke)
showing its consent to the assignment of the Loan Claims and its associated
transfer of the status as a party and the rights and obligations hereunder
without delay after the notice from the Assignor and the Assignee.

 

3.The Assignee shall succeed to the status under this Agreement relevant to the
Loan Claims assigned by the Assignor and be bound by this Agreement.

 

4.The Borrower and the Lenders other than the Assignor acknowledges in advance
the transfer of the status as a party, its rights and obligations under this
Agreement to the Assignee in accordance with Clause 27.3.

 

5.All expenses incurred from the assignment provided for in Clause 27 shall be
borne by the Assignor or the Assignee. Provided, however, the provisions of
Clause 8 shall apply with respect to any Increased Costs incurred after the
assignment. The Assignor or the Assignee shall pay to the Agent, by the actual
date of such assignment, the amount of JPY 500,000 per Assignee, together with
applicable consumption tax thereto, as consideration for administrative duties
performed in connection with the assignment.

 

6.The provisions of Clause 27.5 shall not apply to the Assignment for
Syndication Purpose and all reasonable costs (including reasonable legal fees)
accrued in relation to the Assignment for Syndication Purpose shall be borne by
the Borrower. The payment of the consideration for administrative duties to the
Agent under the Clause 27.5 shall not be required for the Assignment for
Syndication Purpose.

 

7.No Lender other than the Arranger may assign to any third party all or any
part of its Loan Claims during the Syndication Period, except in connection with
the Assignment for Syndication Purpose.

 

47 

(English Translation - For Reference Purpose Only)

27-2. (SYNDICATION COMPLETION NOTICE)

 

If Sumitomo Mitsui Banking Corporation and The Bank of Tokyo-Mitsubishi UFJ,
Ltd. as the Lenders complete the Assignment for Syndication Purpose before
November 1, 2017, the Agent shall, upon instructions by both Sumitomo Mitsui
Banking Corporation and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Lenders,
promptly give notice in writing to the Borrower of the completion of the
syndication.

 

28.(COLLECTION FROM THIRD PARTY)

 

1.No repayment of the Borrower’s debt obligations under this Agreement by any
party other than the Borrower and the Guarantor is allowed, unless it obtains
prior written consent from the Agent and all Lenders.

 

2.Except as otherwise permitted hereunder, the Borrower shall not, on or after
the execution date of this Agreement, consign any third party to guarantee
(including any guarantee by property, and excluding the Guarantee by the
Guarantor under the Letter of Guarantee) the Borrower’s performance of its debt
obligations under this Agreement, nor shall the Borrower make any third party
assume its debt obligations under this Agreement, unless it obtains prior
written consent from all Lenders.

 

3.If a Lender enters into a guarantee without consignment to a guarantor by the
Borrower (including any property guarantee) or a debt assumption with any third
party with respect to the Borrower’s obligations under this Agreement, in any
case excluding the Guarantee by the Guarantor under the Letter of Guarantee, the
Lender shall have satisfied all of the requirements specified in each item
described below; in this case, if the Lender receives any repayment from the
third party pursuant to such guarantee or debt assumption, no arrangement among
the Lenders pursuant to the assignment of receivables in Clause 21.1 shall be
made;

 

(1)the third party shall have the same obligations as a Lender has against the
Agent, other Lenders and the Borrower under this Agreement with respect to any
exercise of its right for recourse and the contractual rights hereunder arising
as a result of the performance of its guarantee obligation;

 

(2)the third party shall be bound by each provision of this Agreement;

 

(3)the third party is a Japanese-resident legal entity, which has a head office
or branch located in Japan registered under Japanese law;

 

(4)the third party is a Qualified Institutional Investor and legally allowed to
perform its rights and obligations under this Agreement;

 

(5)the third party is not Anti-Social Forces or ASF Related Parties;

 

(6)the value of the Loan Claims that the third party obtains by subrogation is
not less than JPY 100,000,000; and

 

48 

(English Translation - For Reference Purpose Only)

(7)there will be no increase in the amount of the Borrower's interest expense
payable to the third party, and no withholding tax or other taxes arise from any
such obtainment by subrogation.

 

In the case of any obtainment by subrogation of the Loan Claims by the third
party pursuant to the provisions of item (1) above, such obtainment by
subrogation shall be considered the assignment of the Loan Claims pursuant to
Clause 27, and the provisions of Clause 27.5 shall apply mutatis mutandis.

 

29.(MONEY LENDING BUSINESS ACT)

 

1.The Non-Bank Lender shall, if it enters into this Agreement and if it makes
the Individual Loan under this Agreement, deliver to the Borrower and the
Guarantor the document provided for in Article 17 of the Money Lending Business
Act, without delay, in accordance with such article.

 

2.The Non-Bank Lender shall, if it receives any repayment of all or any part of
the Loan Claims, upon request by the payer of such payment, immediately deliver
to the payer the document provided for in Article 18 of the Money Lending
Business Act in accordance with such article. The Non-Bank Lender shall, if it
is required to deliver such document to the payer, immediately deliver such
document every time it receives the repayment.

 

3.The Non-Bank Lender shall, if it assigns to any third party all or any part of
its Loan Claims, make a notification under Article 24 of the Money Lending
Business Act, in accordance with such article.

 

4.The Non-Bank Lender shall, regardless of its consignment of the Agency
Services to the Agent, perform its obligations as the Non-Bank Lender to the
Borrower under Clause 29.1, 29.2 and 29.3 and all other obligations under the
Money Lending Business Act at its own responsibility and the Agent shall not be
liable for any non-performance by the Non-Bank Lender of such obligations.

 

5.The assignee of all or any part of the Loan Claims from the Non-Bank Lender
shall perform its obligations under Item 2, Article 24 of the Money Lending
Business Act at its own responsibility and the Agent shall not be liable for any
non-performance of such obligations by such assignee.

 

6.The Non-Bank Lender shall, promptly after the execution of this Agreement,
provide the Agent with a written notice of such matters (including but not
limited to the matters under Article 21 of the Money Lending Business Act;
provided, however, excluding the matters which are already known to the Agent)
that should be notified to or clarified for the Borrower by the Agent, in
accordance with the provisions of Money Lending Business Act. In cases of any
change in such matters, the Non-Bank Lender shall provide the Agent with a
written notice of the details of the changes.

 

49 

(English Translation - For Reference Purpose Only)

30.(GENERAL PROVISIONS)

 

1.Confidentiality

 

(1)Each party to this agreement shall not disclose to any third party nor use,
for any purposes other the purpose of this Agreement and other related
agreements or a Lender's credit screening or credit administration, the
confidential information in relation to credit capabilities of the other parties
or any other information obtained based on or in relation to this Agreement or
other related agreements (except for the information which (i) has already been
duly and legally possessed by the party at the time it is received by the party;
(ii) has already been publicly known at the time it is received by the party;
(iii) has become publicly known for any reason not attributable to the party
after the receipt by the party; (iv) is legally provided to the party from any
third party having legitimate authority thereof; or (v) is independently
developed by the party by its own). Provided, the foregoing shall not apply if
(i) the disclosure is required under the Laws and Regulations (including the
Financial Instruments and Exchange Act and other rules specified by any entities
having the relevant authority under the relevant laws and regulations) or per
the request by any governmental entities, judicial entities, or self-regulatory
organizations or the like, (ii) it is disclosed to the parties of this
Agreement, their legal counsels, accountants, tax advisors or any other external
advisors as necessary (provided that the party shall ensure that those
recipients shall be bound by the confidentiality obligations equivalent to those
under this Agreement unless they are subject to the statutory confidentiality
obligations), (iii) the disclosure is necessary for the party to perform its
obligations under this Agreement such as notices between the Agent and each of
the Lenders, (iv) it is disclosed by a Lender to any of its Related Companies to
the extent necessary for it, in the course of its business, to examine,
implement and/or management of any transactions hereunder (provided that the
party shall ensure that those recipients shall be bound by confidentiality
obligations equivalent to those under this Agreement unless they are bound by
statutory confidentiality obligations), (v) it is disclosed by the Borrower or
the Guarantor to the Shareholders, its Affiliates or any other investors
(provided that the party shall ensure that those recipients shall be bound by
the confidentiality obligations equivalent to those under this Agreement unless
they are subject to the statutory confidentiality obligations) to the extent
necessary for them to conduct their business, or (vi) the disclosure is agreed
in advance by the parties in writing.

 

(2)Notwithstanding the foregoing, the Borrower shall not raise any objection to
the disclosure as set out in each item below:

 

(i)if a notice of refusal to make an Individual Loan has been given pursuant to
Clause 6.1, any of the Events of Default has occurred, or the voting for
decision of the

 

50 

(English Translation - For Reference Purpose Only)

Majority Lenders is required pursuant to Clause 24, the Agent and a Lender may
mutually disclose any information with regard to the Borrower and the
transaction with the Borrower, which either party has obtained through this
Agreement or other related agreement thereto or an agreement other than this
Agreement, to the extent reasonably required; or

 

(ii)upon the assignment of status pursuant to the Clause 26 or the assignment of
Loan Claims pursuant to the Clause 27, execution of a guarantee without
consignment by the Borrower (including any property guarantee) or a debt
assumption with respect to the obligations that the Borrower assumes under this
Agreement or the sales of the participation interest in Loan Claims (loan
participation), a Lender may disclose any reasonably required information with
regard to this Agreement to the Assignee (including the Status Assignee provided
for in the provisions of Clause 26), a guarantor, or a purchaser or a person who
considers such transaction thereof, on the condition that those parties agree to
be bound by confidentiality obligations equivalent to those set out in this
Clause. The information with regard to this Agreement in this item shall mean
any information regarding the Borrower’s credit that has been obtained in
connection with this Agreement or other agreements related thereto, any
information regarding the contents of this Agreement or other agreements related
thereto and other information incidental thereto, and any information regarding
the contents of the Loan Claims subject to the assignment and other information
incidental thereto, and shall not include any information regarding the
Borrower’s credit that has been obtained in connection with any agreement other
than this Agreement or other related agreement thereto.

 

2.Risk Bearing; Exemption, Compensation, and Indemnification

 

(1)If any deed or other document furnished by the Borrower or the Guarantor to
the Agent or each Lender has been lost, destroyed, or damaged for any
unavoidable reasons such as incidents or natural disasters, the Borrower shall,
upon consultation with the Agent, perform its obligations under this Agreement
based on the records, such as books and vouchers, of the Lender or the Agent.
The Borrower shall, upon request of the Agent or a Lender through the Agent,
forthwith prepare substitute documents and furnish them to the Agent or the
Lender through the Agent.

 

(2)If each Lender or the Agent performs transactions after comparing, with due
care, the seal impression or the signature of the representative and agent of
the Borrower or the Guarantor to be used for the transactions in relation to
this Agreement with the seal impression or specimen signature submitted by the
Borrower or the Guarantor in advance, the Borrower shall bear any damages, loss
and expenses incurred as a direct result of an

 

51 

(English Translation - For Reference Purpose Only)

event such as forgery, alteration, or theft of seal or signature.

 

(3)The Borrower shall compensate any damages, loss and expenses directly
incurred by the Lenders or the Agent which are directly caused by the Borrower
or the Guarantor’s breach of any clause of this Agreement or the Letter of
Guarantee except where such damages, losses or expenses are caused by the gross
negligence or willful misconduct of the Agent or any Lender.

 

3.Severability

 

Should any provision which constitutes a part of this Agreement be held null,
illegal, or unenforceable, the validity, legality and enforceability of all
other provisions shall in no way be prejudiced or affected.

 

4.Exceptions to the Application of the Bank Transactions Agreement

 

The agreement on bank transactions and similar agreements (if any) separately
submitted by the Borrower or made and entered into by and between the Borrower
or the Guarantor and a Lender shall not apply to this Agreement and the
transactions contemplated in this Agreement.

 

5.Notices

 

(1)Any notice under this Agreement shall be made in writing (except for a notice
made by way of e-mail) expressly stating that it is made for the purpose of this
Agreement, and given by any of the methods described in (i) to (iv) below to the
address of the receiving party set out in Schedule 11 (provided that in case of
e-mail, each party to this Agreement shall separately notify the Agent of its
e-mail address). Provided, however, that if a party makes a notice by
transmission by facsimile or e-mail, the sending party shall confirm the receipt
of such notice by the other party (by telephone, e-mail, or other means). Each
party to this Agreement may change its address by giving notice thereof to the
Agent.

 

iPersonal delivery;

 

iiMail or courier service;

 

iiiTransmission by facsimile; or

 

ivE-mail

 

(2)The notice pursuant to the preceding item shall be deemed to have been
delivered at the time, in the case of transmission by facsimile, when receipt of
facsimile is confirmed, in case of e-mail, when received, and in the case of any
other methods, when actually received.

 

6.Changes in Notified Matters

 

(1)In the case of changes in the matters of which a Lender or the Borrower
notified to the Agent, such as the trade name, representative, agent, signature,
seal, or address, the Lender and the Borrower shall promptly notify the Agent of
such changes in writing. In the case of any such change to the Agent, or upon
such change to any contact information of the

 

52 

(English Translation - For Reference Purpose Only)

Borrower or the Lenders, the Agent shall immediately notify all Lenders and the
Borrower of such changes in writing.

 

(2)If notice given under this Agreement is delayed or not delivered as a result
of the failure to notify as described in the preceding item, such notice shall
be deemed to have arrived at the time when it would otherwise have arrived.

 

7.Calculation

 

Unless otherwise expressly provided for with respect to any calculation under
this Agreement, all calculation shall be inclusive of first day and last day, on
a per diem basis assuming that there are 365 days per year, wherein the division
shall be done at the end of the calculation, and fractions less than one yen
shall be rounded down.

 

8.Preparation of the Notarized Deed

 

The Borrower shall, at its own expense, at any time upon the reasonable request
of the Agent or a Majority Lender, take the necessary procedures to entrust a
notary public to execute a notarized deed in which the Borrower acknowledges its
indebtedness under this Agreement and agrees to compulsory execution with regard
thereto.

 

9.(Intentionally Deleted)

 

10.Exclusion of Anti Social Forces

 

Even if the Borrower incurs any damages, loss, or expenses as a result of (i)
misrepresentations in connection with the representations and warranties made by
the Borrower in accordance with Clause 17(17) or (ii) application of Clause 19.2
due to the Borrower's breach of its obligations set forth in Clause 18.5(4) or
(5), the Borrower shall not claim or demand such damages, loss, or expenses
against the Lender or the Agent. The Borrower shall compensate or indemnify for
any damages, loss, or expenses related to the same incurred by the Lenders or
the Agent, which are directly caused thereby.

 

11.Interpretation

 

Headlines to each clause of this Agreement are only for ease of reference and
shall not have any influence on the interpretation thereof.

 

12.Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have non-exclusive jurisdiction over any disputes arising in
connection with this Agreement.

 

13.Language

 

This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be deemed the original copy.

 

14.Consultation

 

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation thereof, the Borrower and
the Lenders shall, taking into

 

53 

(English Translation - For Reference Purpose Only)

consideration the intents and purpose of this Agreement, consult in good faith
through the Agent and shall determine the response therefor.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

54 

(English Translation - For Reference Purpose Only)

IN WITNESS WHEREOF, the representatives or their agent of each of the Borrower,
each Lender, and the Agent have caused this Agreement to be signed and sealed in
one copy, where the Agent shall have the original and the Borrower and each
Lender shall have one copy each.

 

 

 

May 1, 2017

 

 

 

 

 

 

 

 

 

 

 

(Signature Page)

 

55 

(English Translation - For Reference Purpose Only)

Schedule 1

 

Lender and Individual Loan Amount



 

Lender Individual Loan Amount regarding the Facility A Loan Individual Loan
Amount regarding the Facility B Loan Aggregate amount of the Individual Loan
Amount Facility A Participation Ratio Facility B Participation Ratio
Participation Ratio Sumitomo Mitsui Banking Corporation JPY 44,600,000,000 JPY
116,900,000,000 JPY 161,500,000,000 35.68% 35.97% 35.89% Mizuho Bank, Ltd. JPY
33,400,000,000 JPY 86,600,000,000 JPY 120,000,000,000 26.72% 26.65% 26.67% The
Bank of Tokyo-Mitsubishi UFJ, Ltd. JPY 21,900,000,000 JPY 56,600,000,000 JPY
78,500,000,000 17.52% 17.42% 17.44% Development Bank of Japan Inc. JPY
13,900,000,000 JPY 36,100,000,000 JPY 50,000,000,000 11.12% 11.11% 11.11% Nippon
Life Insurance Company JPY 8,400,000,000 JPY 21,600,000,000 JPY 30,000,000,000
6.72% 6.65% 6.67% The Norinchukin Bank JPY 2,800,000,000 JPY 7,200,000,000 JPY
10,000,000,000 2.24% 2.22% 2.22% total amount JPY 125,000,000,000 JPY
325,000,000,000 JPY 450,000,000,000 100% 100% 100%

 

(Note)The Participation Ratios described above (including the Facility A
Participation Ratio and the Facility B Participation Ratio, the same shall apply
hereinafter in this Schedule) are calculated based on the Individual Loan
Amount, the Facility A Individual Loan Amount or the Facility B Individual Loan
Amount of each Lender as of the date of this Agreement only for ease of
reference, therefore, the aggregate amount of the Participation Ratio of each
Lender may be less than 100% due to truncating the figures to 3 decimal places.
If there is any conflict or discrepancy between the Participation Ratios
described above and the participation ratios calculated on the basis of the
definition provided for in Article 1, the latter shall prevail.

 

56 

(English Translation - For Reference Purpose Only)

Schedule 2

 

(Intentionally Deleted)

 

57 

(English Translation - For Reference Purpose Only)

Schedule 3

 

The form of the certificate for satisfaction of the Conditions Precedent



 

[MM/DD/YY]

 

To: Sumitomo Mitsui Banking Corporation



as Agent

 



 

USJ Co., Ltd. 

representative director

               

 



The certificate for satisfaction of the Conditions Precedent

 

I, as the representative director of USJ Co., Ltd. (the "Company"), hereby
certify as of the date hereof that all of the conditions precedent provided in
each item of Article 4 of the Loan Agreement entered into by and among the
Company, the financial institutions listed below and Sumitomo Mitsui Banking
Corporation as agent on May 1, 2017 are fully satisfied.

 

List of financial institutions

 

(1)Sumitomo Mitsui Banking Corporation

 

(2)Mizuho Bank, Ltd.

 

(3)The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

(4)Development Bank of Japan Inc.

 

(5)Nippon Life Insurance Company

 

(6)The Norinchukin Bank

 

58 

(English Translation - For Reference Purpose Only)

Schedule 4

 

Schedule of repayment for the Facility A Loan

 

Times Date of repayment Amount of principal to be repaid 1st The last day of
June 2017 5 billion yen 2nd The last day of September 2017 5 billion yen 3rd The
last day of December 2017 5 billion yen 4th The last day of March 2018 5 billion
yen 5th The last day of June 2018 5 billion yen 6th The last day of September
2018 5 billion yen 7th The last day of December 2018 5 billion yen 8th The last
day of March 2019 5 billion yen 9th The last day of June 2019 3 billion yen 10th
The last day of September 2019 3 billion yen 11th The last day of December 2019
3 billion yen 12th The last day of March 2020 3 billion yen 13th The last day of
June 2020 8.5 billion yen 14th The last day of September 2020 8.5 billion yen
15th The last day of December 2020 8.5 billion yen 16th The last day of March
2021 8.5 billion yen 17th The last day of June 2021 9.75 billion yen 18th The
last day of September 2021 9.75 billion yen 19th The last day of December 2021
9.75 billion yen 20th The last day of March 2022 9.75 billion yen

 

(Note)In the event that a day scheduled herein does not fall on a Business Day,
the following Business Day shall be the date of repayment, provided that, in the
event that such following Business Day falls in the following month, the
Business Day immediately previous to the scheduled day shall be the date of
repayment.

 

59 

(English Translation - For Reference Purpose Only)

Schedule 5

 

(Intentionally Deleted)

 

60 

(English Translation - For Reference Purpose Only)

Schedule 6

 

Form of Report

 

[MM/DD/YY]

 

To: Sumitomo Mitsui Banking Corporation



as Agent

 

 

USJ Co., Ltd. 

representative director

               



 

Report regarding compliance with the Financial Covenants etc.

 

USJ Co., Ltd. (the "Company") hereby submits a report regarding compliance with
the Financial Covenants provided in items 2 and 3 of Clause 18.4 pursuant to
item 5 of Clause 18.1 of the loan agreement entered into by and among the
Company, the financial institutions as listed in item 1 below, and Sumitomo
Mitsui Banking Corporation as Agent on May 1, 2017 (the "Loan Agreement") as
follows.

 

1.       List of financial institutions

 

(1)       ●



(2)       ● 

(3)       ●



(4)       ●

 

2.As described below, the Company hereby confirms compliance with [all Financial
Covenants / all Financial covenants other than [●]] provided in the items 2 and
3 of Clause 18.4 of the Loan Agreement.

 

-Obligation provided in item 2 of Clause 18.4

 

gross assets as of the end of current fiscal year (E) ●● yen gross assets as of
the end of previous fiscal year (F) ●● yen ratio of the current fiscal year to
the previous fiscal year (E/F) ●%

 

-Obligation provided in item 3 of Clause 18.4

 

ordinary [profit/loss] of the end of current fiscal year ●● yen

61 

(English Translation - For Reference Purpose Only)

Schedule 7

 

(Intentionally Deleted)

 

62 

(English Translation - For Reference Purpose Only)

Schedule 8

 

Pricing Grid

 

Pricing grid regarding the Spread of the Facility A Loan and the Facility B Loan

 

Pricing

Level

Guarantor Credit Ratings*



S&P/Moody's 

Facility A Loan



Spread 

Facility B Loan



Spread 

1 A+/A1 or higher 0.55% 0.65% 2 A/A2 0.60% 0.70% 3 A-/A3 0.65% 0.75% 4 BBB+/Baa1
0.70% 0.80% 5 BBB/Baa2 or lower 0.75% 0.85%

 

* As used in this Schedule, "Guarantor Credit Rating" means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the "Guarantor Credit Ratings") of the Guarantor's senior unsecured
non-credit-enhanced long-term indebtedness for borrowed money (the "Subject
Debt"); provided that, solely for purposes of determining the Spread, if a
Guarantor Credit Rating is issued by each of S&P and Moody’s, then the higher of
such Guarantor Credit Ratings shall apply (with Pricing Level 1 being the
highest and Pricing Level 5 being the lowest), unless there is a split in
Guarantor Credit Ratings of more than one level, in which case the level that is
one level lower than the higher Guarantor Credit Rating shall apply. The
Guarantor Credit Ratings shall be determined from the most recent public
announcement of any Guarantor Credit Ratings or changes thereto as of the date
which is 5 Business Days (for the avoidance of doubt, the Business Day hereof
means the Business Day for the Borrower, hereinafter the same in this Schedule)
prior to the commencement date of the relevant Interest Calculation Period.

 

If the rating system of S&P or Moody’s shall change, the Borrower and the Agent
shall negotiate in good faith to amend this Schedule to reflect such changed
rating system and, pending the effectiveness of such amendment (which shall
require the approval of the Majority Lenders; provided, however, that if the
Guarantor Credit Facility is amended to reflect such change of rating system,
any corresponding amendment hereof will not be unreasonably denied or withheld
by the Majority Lenders), the Guarantor Credit Rating shall be determined by
reference to the rating most recently in effect prior to such change. If and for
so long as either S&P or Moody’s (but not both) has ceased to rate the Subject
Debt, then (x) if such rating agency has ceased to issue debt ratings generally,
or if the Guarantor has used commercially reasonable efforts to maintain ratings
from both S&P and Moody’s, the Guarantor Credit Rating shall be deemed to be the
Remaining Debt Rating and (y) otherwise, the Guarantor Credit Rating shall be
deemed to be one Pricing Level below the

 

63 

(English Translation - For Reference Purpose Only)

Remaining Debt Rating. If and for so long as both S&P and Moody’s have ceased to
rate the Subject Debt, then (x) if S&P and Moody’s have ceased to issue debt
ratings generally, the Guarantor Credit Rating shall be the Guarantor Credit
Rating most recently in effect prior to such event and (y) otherwise, the
Guarantor Credit Rating will be the Guarantor Credit Rating at Pricing Level 5.
For the purpose of the foregoing, "Remaining Debt Rating" means, at any time
that one of S&P or Moody’s, but not both, is rating the Subject Debt, the rating
assigned by such rating agency from time to time.

 

64 

(English Translation - For Reference Purpose Only)

Schedule 9

 

(Intentionally Deleted)

 



 

65 

(English Translation - For Reference Purpose Only)

Schedule 10

 

Form of the Letter of Guarantee

 

 

Letter of Guarantee

 

May 1, 2017

 

To:Sumitomo Mitsui Banking Corporation
as the Agent

 

To:the financial institutions listed below
as the Lenders

 

Reference is made to the loan agreement (kinsen shohi taishaku keiyakusho) (the
"Loan Agreement") dated as of May 1, 2017 among USJ Co., Ltd., as borrower
(kariirenin) (the "Borrower"), and Sumitomo Mitsui Banking Corporation, the
financial institutions listed below as lender (kashitsukenin) (together with any
party who has become a lender in accordance with Clause 26 or Clause 27 of the
Loan Agreement, collectively, the "Lender(s)") and Sumitomo Mitsui Banking
Corporation as agent (e-jento) (the "Agent"). In this Letter of Guarantee (the
"Letter of Guarantee"), the capitalized terms shall have the meanings set out in
the Exhibit 1 (Definitions and Interpretation of Terms in the Letter of
Guarantee) hereto, and the capitalized terms used but not otherwise defined
herein or the Exhibit 1 hereto are used with the meanings assigned to them in
the Loan Agreement. The Guarantor hereby confirms that it has received a copy of
the Loan Agreement from the Borrower, has reviewed it and hereby confirms its
understanding of the terms and conditions thereof.

 

List of financial institutions

 

(1)Sumitomo Mitsui Banking Corporation

 

(2)Mizuho Bank, Ltd.

 

(3)The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

(4)Development Bank of Japan Inc.

 

(5)Nippon Life Insurance Company

 

(6)The Norinchukin Bank

 

1.Joint And Several Guarantee by the Guarantor

 

(1)Comcast Corporation (the "Guarantor") hereby irrevocably and unconditionally,
jointly and severally guarantees (rentai hosho) (the "Guarantee") with the
Borrower any present

 

66 

(English Translation - For Reference Purpose Only)

and future obligations owed by the Borrower to each Lender and the Agent under
the Loan Agreement (including, but not limited to, any Agent Fee) (the
"Guaranteed Obligations") to and for the benefit of the Lenders and the Agent.
The Guarantee under this Letter of Guarantee is a continuing guarantee and will
extend to the ultimate balance of the Guaranteed Obligations, regardless of any
intermediate payment, discharge in part, or amendment of the Loan Agreement in
accordance with Clause 25 thereof.

 

(2)It is acknowledged that, if a status of the Lender or the Loan Claims (honken
kashitsuke saiken) is assigned pursuant to the provision of the Loan Agreement
and this Letter of Guarantee shall be effective for the benefit of any such
assignee.

 

(3)The Guarantor shall not claim any discharge of their obligations against the
Lenders or the Agent due to set-off of its deposit or other claims against the
Lenders or the Agent with the Guarantee Obligation (honken hosho saimu). The
Guarantor shall not claim any exemption even if the Lenders or the Agent amend
or terminate any security interest or other guarantee in relation to the
Guaranteed Obligations.

 

(4)Until all Guaranteed Obligations have been paid in full, even if the
Guarantor obtains any recourse rights, subrogation rights or other rights in
connection with its performance of the Guarantee Obligation or the Guaranteed
Obligations, or otherwise in relation to the Loan Agreement or this Letter of
Guarantee, it shall not exercise any such recourse rights, subrogation rights or
other rights. Except the cases of general assignment in connection with a
reorganizational transaction (including any merger) of the Guarantor expressly
permitted pursuant to, and otherwise in accordance with the Guarantor Credit
Facility (honken hoshonin kurejitto fashiriti), until all Guaranteed Obligations
have been paid in full, (i) no Guarantor shall assign or transfer its rights or
priority to any third party without the written consent of all Lenders and
Agent, and (ii) if requested by the Majority Lenders (tasuu kashitsukenin) or
the Agent, it shall transfer such rights or priority to all Lenders and Agent
for no consideration (in such case, all Lenders and Agent shall jointly hold
such right and priority pro-rata based on the amount owed by the Borrower). If
all Guaranteed Obligations have been paid in full, the Lenders and the Agent
shall promptly return the rights transferred from the Guarantor pursuant to this
Clause.

 

(5)The Guarantor shall not exercise any right of advance recourse against the
Borrower.

 

(6)If the Guarantor has provided any guarantee, other than the Guarantee, in
relation to any transaction between the Borrower and any Lender or the Agent,
such guarantee shall not be amended by the Guarantee hereunder.

 

2.Performance of Guarantor's Obligation

 

(1)In order to perform the obligations under this Letter of Guarantee, the
Guarantor shall

 

67 

(English Translation - For Reference Purpose Only)

remit the relevant amount to the Agent's account separately designated by the
Agent (the "Agent Account"). In such cases, the Guarantor’s obligations to the
Agent or the Lender shall be deemed to be performed upon the time of the Agent’s
receipt of the relevant amount at the Agent Account.

 

(2)Unless otherwise provided for in this Agreement, a payment by the Guarantor
directly to any Lender other than the Agent, contrary to the provisions of
Clause 2(1) above, of amounts owing under this Letter of Guarantee shall not be
deemed to constitute the due performance of obligations hereunder. In this case,
the Lender receiving such payment shall immediately pay the amount it received
to the Agent, and the obligations with respect to such money shall be deemed to
have been performed upon the Agent’s receipt of such amount. The Guarantor may
not perform its obligations under this Agreement by deed-in-lieu of performance
(daibutsu bensai), unless the Agent and all Lenders give their prior written
approval.

 

(3)The Clauses 15.4 and 15.5 of the Loan Agreement shall apply mutatis mutandis
to the application of the Guarantor's payments pursuant hereto.

 

(4)Unless otherwise required by Laws and Regulations, the Guarantor shall not
deduct the Taxes and Public Charges (kouso kouka tou) from the amount of
obligations to be paid pursuant to this Letter of Guarantee. If it is required
to deduct the Taxes and Public Charges from the amount payable by the Guarantor,
the Guarantor shall additionally pay the amount necessary in order for the
Lender to be able to receive the amount that it would receive if no Taxes and
Public Charges were imposed. In such cases, the Guarantor shall directly send to
the Lender, within 30 days from the date of payment, the certificate of tax
payment in relation to withholding taxes issued by the tax authorities or other
competent governmental authorities.

 

(5)If the Guarantor makes a Tax Payment and the relevant Lender reasonably
determines that (a) a Tax Credit is attributable to an increased payment of
which that Tax Payment forms part, to that Tax Payment or to a tax deduction in
consequence of which that Tax Payment was required and (b) that Lender has
obtained, utilised and fully retained that Tax Credit on an affiliated group
basis, the Lender shall pay an amount to the Guarantor which that Lender
reasonably determines will leave it (after that payment) in the same after-tax
position as it would have been in had the Tax Payment not been required to be
made by the Guarantor.

 

For the purposes of this Clause 2(5):

 

"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Taxes and Public Charges.

 

"Tax Payment" means the increase in a payment by the Guarantor to the relevant
Lender

 

68 

(English Translation - For Reference Purpose Only)

under Clause 2(4) hereof.

 

3.Representation and Warranties by the Guarantor

 

The Guarantor represents and warrants to the Lender and the Agent that each of
the following matters is true and correct as of the date of this Letter of
Guarantee. The Guarantor shall use commercially reasonable efforts to promptly
provide notice in writing to the Agent in the event any of the facts set out in
the following items are found to have been untrue or incorrect. This Section 3
shall remain in full effect until the Borrower completes the performance of all
its obligations and liabilities under the Loan Agreement. The Guarantor shall
indemnify the Lenders and the Agent for all losses and expenses directly
incurred by them which are directly caused by any of the following items being
found to be untrue except in cases of the gross negligence or willful misconduct
by the Agent or any Lender..

 

(a)The Guarantor is a corporation duly and validly incorporated and validly
existing under the laws of the Commonwealth of Pennsylvania, United States;

 

(b)The Guarantor holds both the capacity to hold rights and capacity to act
required for the execution and performance of this Letter of Guarantee, and all
material procedures required for the same by Laws and Regulations applicable to
the Guarantor, its articles of incorporation and other internal regulations have
been completed;

 

(c)The execution and performance of this Letter of Guarantee by the Guarantor
and transactions associated herewith do not result in (i) any violation of the
Laws and Regulations binding the Guarantor; (ii) any breach of the Guarantor’s
articles of incorporation or its other internal regulations, and (iii) any
breach of agreements entered into by the Guarantor with third parties which bind
the Guarantor or its assets, but in each case solely to the extent a breach
thereof would result in a Material Adverse Effect (MAE jiyu);

 

(d)The person who signed or attached his/her name and seal to this Letter of
Guarantee on behalf of the Guarantor is fully authorized to sign or attach
his/her name and seal to the Letter of Guarantee as the representative of the
Guarantor by all procedures required by the Laws and Regulations applicable to
the Guarantor, the articles of incorporation and other internal regulations of
the Guarantor;

 

(e)The Financial Indebtedness (kinyu saimu) of the Guarantor under this Letter
of Guarantee is ranked at least pari passu in all respects with all other direct
obligations of the Guarantor in respect of debt for borrowed money, to the
extent such obligations are both unsecured and non-subordinated (including
guarantee obligations of the Guarantor in respect of debt for borrowed money,
but excluding obligations prioritized by virtue of the Laws and Regulations or
principles of equity); and

 

69 

(English Translation - For Reference Purpose Only)

(f)The Guarantor does not fall under the Anti-Social Forces (han shakaiteki
seiryoku) or ASF Related Parties (han shakaiteki seiryoku kankeisha), and has
not committed the Anti-Social Conduct (han shakaiteki koui) by itself or through
a third party.

 

4.Covenants of the Guarantor

 

(1)The Guarantor covenants that it will comply with the financial covenants set
forth in the following items on and after the execution date of this Letter of
Guarantee, up until all of the obligations of the Borrower owed to the Lender
and the Agent under the Loan Agreement are satisfied:

 

(a)The Guarantor shall not permit Leverage Ratio as of the end of any fiscal
quarter of the Guarantor to be greater than 5.75 to 1.00. Provided, however, if
the corresponding financial covenant (or any related definition or other
component term) in the Guarantor Credit Facility is amended, the Lenders will
not unreasonably deny or withhold to amend the Guarantor's covenants under this
item.

 

(2)On or after June, 2017, (a) within 65 days after the end of the first three
fiscal quarters of each fiscal year of the Guarantor and (b) within 110 days
after the end of each fiscal year of the Guarantor, submit via the Borrower, in
portable document format (PDF), a statement substantially in the form set forth
in Exhibit 2 (to be amended from time to time based on the amendments to this
Letter of Guarantee) setting forth the calculation of the financial covenant(s)
referred to in clause (1) above as of the end of such fiscal quarter or fiscal
year (as applicable) of the Guarantor and submit the original of such statement
as soon as reasonably practicable thereafter.

 

(3)Unless otherwise provided for in Laws and Regulations or principles of
equity, for the purpose of payment for all of the obligations of the Guarantor
owed to the Lender and the Agent under this Letter of Guarantee, take no actions
to subordinate such obligations to other unsecured obligations in respect of
debt for borrowed money, to the extent such obligations are both unsecured and
non-subordinated.

 

(4)The Guarantor covenants that unless the Majority Lender gives prior written
consent (such consent shall not be unreasonably refused, withheld or delayed),
it shall not do any of the acts listed in the following items on or after the
execution date of this Letter of Guarantee, up until all of the obligations of
the Borrower owed to the Lender and the Agent under the Loan Agreement are
satisfied:

 

(a)Become an Anti-Social Force and ASF Related Party; or

 

(b)Commit itself, or take advantage of any third party to commit, any
Anti-Social Conduct.

 

70 

(English Translation - For Reference Purpose Only)

5.Set-off

 

Clause 20.1(2) of the Loan Agreement shall be deemed incorporated herein and
shall be read and construed mutatis mutandis with respect to the Guarantor's
rights of set-off.

 

6.Assignment

 

The Agent and the Lenders may assign or transfer all or any rights under this
Letter of Guarantee only together with the Guaranteed Obligations and shall not
otherwise dispose of any rights or obligations under this Letter of Guarantee.

 

7.Notices

 

Any notice under this Letter of Guarantee shall be made in the manner provided
for in Clause 30.5 of the Loan Agreement; provided that any such notice to the
Guarantor shall be addressed to the Guarantor at its notice address set forth on
Exhibit 5 (Guarantor's Contact).

 

8.Governing Law and Jurisdiction

 

This Letter of Guarantee is governed by Japanese law and any dispute arising in
connection with this Guarantee shall be submitted to the non-exclusive
jurisdiction of the Tokyo District Court in the first instance.

 

9.Language

 

This Letter of Guarantee shall be prepared in the English language and the
English language version shall be deemed the original copy.

 

71 

(English Translation - For Reference Purpose Only)

This Letter of Guarantee has been executed and delivered on the date stated at
the beginning of this letter.

 

 

 

 

The Guarantor (honken hosho-nin)



COMCAST CORPORATION



By:

 

_________________________________

 

72 

(English Translation - For Reference Purpose Only)

Agreed:

 

Sumitomo Mitsui Banking Corporation
as the Agent (acting for itself and on behalf of the Lenders

 

_________________________________

 

73 

(English Translation - For Reference Purpose Only)

Exhibit 1

 

Definitions and Interpretation of Terms in the Letter of Guarantee

 

In the Letter of Guarantee, the following terms have the meaning set forth
below, unless it is apparent that such terms mean otherwise in the context
hereof.

 

(1)"Annualized EBITDA" means, at any date of determination, EBITDA for the two
(2) fiscal quarter periods then most recently ended times two (2).

 

(2)"Cable Subsidiary" means a Subsidiary of the Guarantor (a) that operates a
cable communications business or (b) whose sole purpose is to directly or
indirectly own or hold an investment in another Person that operates a cable
communications business.

 

(3)"Consolidated Total Indebtedness" means, as of any date of determination, the
total Indebtedness for borrowed money of the Guarantor and its Restricted
Subsidiaries and Guaranty Obligations of the Guarantor and its Restricted
Subsidiaries in respect of Indebtedness for borrowed money, determined on a
consolidated basis in accordance with GAAP, but excluding, to the extent
constituting Indebtedness for borrowed money or Guaranty Obligations in respect
of Indebtedness for borrowed money, Indebtedness of the Guarantor and its
Restricted Subsidiaries arising from (A) the asset monetization transactions in
connection with CENTAUR FUNDING CORP (Vodafone Preferred) and any extensions,
renewals or replacements thereof and (B) any asset monetization transactions
which are recourse only to the assets so monetized and are done on substantially
similar terms to the asset monetization transactions in connection with CENTAUR
FUNDING CORP (Vodafone Preferred).

 

(4)"Disposition" means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by the Guarantor or
any Restricted Subsidiary (including by way of asset or stock sale, swap or
merger) other than to the Guarantor or any Restricted Subsidiary or (b) the
designation by the Guarantor of a Restricted Subsidiary as an Unrestricted
Subsidiary.

 

(5)"EBITDA" means, with respect to any Person or any income generating assets,
for any period, an amount equal to (a) the operating income of such Person or
generated by such assets calculated in accordance with GAAP adjusted to exclude
gains and losses from unusual or extraordinary items, plus (b) depreciation,
amortization and other non-cash charges to operating income, in each case for
such period, minus (c) any cash payments made during such period in respect of
any non-cash charges to operating income accrued during a prior period and added
back in determining EBITDA during such prior period pursuant to clause (b)
above, plus (d) corporate overhead expenses incurred by the

 

74 

(English Translation - For Reference Purpose Only)

Guarantor in an aggregate amount not to exceed $100,000,000 for any fiscal year
of the Guarantor.

 

(6)"GAAP" means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by the Guarantor’s independent certified
public accountants).

 

(7)"Governmental Authority" means (a) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission of the United States, (c) any state public utilities
commission or other authority and any federal, state, county, or municipal
licensing or franchising authority or (d) any court or administrative tribunal.

 

(8)"Guaranty Obligation" means, as to any Person, any (a) guaranty by such
Person of Indebtedness of any other Person or (b) legally binding obligation of
such Person to purchase or pay (or to advance or supply funds for the purchase
or payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or to maintain working capital,
equity capital or other financial statement condition of such other Person so as
to enable such other Person to pay such Indebtedness; provided, however, that
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof,
covered by such Guaranty Obligation or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith.

 

(9)"Indebtedness" means as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services, (e) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person
with respect to Indebtedness of others, (g) all capital lease obligations of
such Person, (h) all Attributable Indebtedness under Sale-Leaseback Transactions
under which such Person is the lessee and (i) all obligations of such Person as
an account party in respect of outstanding letters

 

75 

(English Translation - For Reference Purpose Only)

of credit (whether or not drawn) and bankers’ acceptances; provided, however,
that Indebtedness shall not include (i) trade accounts payable arising in the
ordinary course of business and (ii) deferred compensation; provided, further,
that in the case of any obligation of such Person which is recourse only to
certain assets of such Person, the amount of such Indebtedness shall be deemed
to be equal to the lesser of the amount of such Indebtedness or the value of the
assets to which such obligation is recourse as reflected on the balance sheet of
such Person at the time of the incurrence of such obligation; and provided,
further, that the amount of any Indebtedness described in clause (e) above shall
be the lesser of the amount of the Indebtedness or the fair market value of the
property securing such Indebtedness.

 

(10)"Leverage Ratio" means at any date of determination, the ratio of (a)
Consolidated Total Indebtedness as of such date minus up to $1,000,000,000 of
unrestricted cash and cash equivalents on the balance sheet of Guarantor and its
Restricted Subsidiaries on or as of such date to (b) Annualized EBITDA of the
Guarantor and its Restricted Subsidiaries, on consolidated basis.

 

(11)"Material Acquisition" means any Acquisition (the "Subject Acquisition") (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Acquisition Cash Flow Value (as defined below) for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of the Guarantor and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
"Annualized Acquisition Cash Flow Value" is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Acquisition less (b) the
Annualized EBITDA of any assets disposed of by the Guarantor or any Restricted
Subsidiary (other than to the Guarantor or any Restricted Subsidiary) in
connection with the Subject Acquisition.

 

(12)"Material Debt" means Indebtedness for borrowed money incurred or issued by
the Guarantor in an aggregate principal amount equal to or greater than
$500,000,000.

 

(13)"Material Disposition" means any Disposition (the "Subject Disposition") (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Disposition Cash Flow Value (as defined below), for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of the Guarantor and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
"Annualized Disposition Cash Flow Value" is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Disposition less (b) the
Annualized EBITDA of any assets acquired by the Guarantor or any Restricted
Subsidiary (other than from the Guarantor or any Restricted Subsidiary) in
connection

 

76 

(English Translation - For Reference Purpose Only)

with the Subject Disposition.

 

(14)"Person" of a Person means any individual, trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, bank, business association, firm,
joint venture or Governmental Authority.

 

(15)"Responsible Officer" means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person. Any document or certificate hereunder that
is signed by a Responsible Officer of the Guarantor shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of the Guarantor and such Responsible Officer shall be conclusively presumed to
have acted on behalf of the Guarantor.

 

(16)"Restricted Subsidiary" means each Subsidiary of the Guarantor that is not
an Unrestricted Subsidiary.

 

(17)"Sale-Leaseback Transaction" means any arrangement whereby the Guarantor or
any Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

 

(18)"Significant Subsidiary " means (i) for so long as each shall remain a
guarantor under the Guarantor Credit Facility, Comcast Cable Communications, LLC
and NBCUniversal Media, LLC and (ii) any other Restricted Subsidiary whose
Annualized EBITDA was greater than 5% of the Annualized EBITDA of the Guarantor
and its Restricted Subsidiaries, on a consolidated basis, for the period of two
fiscal quarters ended on the last day of the fiscal quarter most recently ended,
or whose assets comprised more than 5% of the total assets of the Guarantor and
its Restricted Subsidiaries, on a consolidated basis, as of the last day of the
fiscal quarter most recently ended.

 

(19)"Subsidiary" means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, directly or indirectly, through one or more intermediaries,
or both, by such Person. Unless otherwise specified, all references to a
"Subsidiary" or to "Subsidiaries" in this Letter of Guarantee shall refer to a
Subsidiary or Subsidiaries of the Guarantor.

 

(20)"Unrestricted Subsidiary" means any Subsidiary of the Guarantor designated
as an "Unrestricted Subsidiary" from time to time in accordance with the
procedure set forth in the Exhibit 3 (Designation of Unrestricted Subsidiaries)
hereto. Until so designated, each

 

77 

(English Translation - For Reference Purpose Only)

Subsidiary of the Guarantor shall be a Restricted Subsidiary.

 

In the Letter of Guarantee and provisions of the Loan Agreement relating the
Guarantor and any financial covenant with respect thereto, the following
interpretative provisions shall apply.

 

For purposes of calculation of the Leverage Ratio, all accounting terms not
specifically or completely defined in this Letter of Guarantee or the Loan
Agreement (as applicable) shall be construed in conformity with GAAP applied on
a consistent basis, as in effect from time to time in the United States of
America; provided that if Borrower or the Guarantor notifies the Agent that
Borrower or the Guarantor requests an amendment to any provision hereof or the
Loan Agreement to eliminate the effect of any change occurring after the date of
this Letter of Guarantee and the Loan Agreement in GAAP or in the application
thereof on the operation of such provision, then if and to the extent a
corresponding amendment has been made with respect to the Guarantor Credit
Facility, the Borrower may, at its election, request an amendment to this Letter
of Guarantee and/or the Loan Agreement to reflect a corresponding change, and
the Lenders will not unreasonably deny or withhold to amend this Letter of
Guarantee or the Loan Agreement.

 

Each required calculation of the Leverage Ratio shall be prepared in accordance
with this provision, except for the exclusion of Unrestricted Subsidiaries from
the calculations therein. Notwithstanding anything to the contrary contained
herein, references herein to “the Guarantor and its Restricted Subsidiaries on a
consolidated basis” (or similar words) shall be deemed to refer to the Guarantor
and its Restricted Subsidiaries without taking into account the results or
financial position of any Unrestricted Subsidiary and without taking into
account any interest of the Guarantor or any of its Restricted Subsidiaries in
any Unrestricted Subsidiary. Without limiting the foregoing, for purposes of
determining compliance with any provision of this Letter of Guarantee or the
Loan Agreement and any related definitions (as they relate to the financial
covenant of the Guarantor), the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in GAAP that becomes effective on or after the date hereof
that would require operating leases to be treated similarly to capital leases,
including as a result of the implementation of proposed ASU Topic 840, or any
successor or similar proposal. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein with respect
to the Leverage Ratio (or any component thereof) shall be construed, and all
computations of the Leverage Ratio (and any components thereof) referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any

 

78 

(English Translation - For Reference Purpose Only)

Indebtedness or other liabilities of the Guarantor or any Subsidiary at “fair
value”, as defined therein.

 

Any financial ratios required to be maintained by the Guarantor pursuant to this
Letter of Guarantee or the Loan Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this Letter
of Guarantee or the Loan Agreement and rounding the result up or down to the
nearest number (with a round-up if there is no nearest number) to the number of
places by which such ratio is expressed in this Letter of Guarantee or the Loan
Agreement.

 

For the purposes of calculating Annualized EBITDA of the Guarantor and its
Restricted Subsidiaries on a consolidated basis, for any period (a “Test
Period”), at the sole election of the Guarantor, (i) if at any time from the
period commencing on the first day of such Test Period and ending on the last
day of such Test Period (or, in the case of any pro forma calculation required
to be made pursuant hereto in respect of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary that is a Material Disposition or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary that is a
Material Acquisition, ending on the date such Material Disposition or Material
Acquisition is consummated after giving effect thereto), the Guarantor or any
Restricted Subsidiary shall have made any Material Disposition, the Annualized
EBITDA for such Test Period may be reduced by an amount equal to the Annualized
EBITDA (if positive) for such Test Period attributable to the assets which are
the subject of such Material Disposition or increased by an amount equal to the
Annualized EBITDA (if negative) for such Test Period attributable to such
assets; (ii) if during such Test Period the Guarantor or any Restricted
Subsidiary shall have made a Material Acquisition, Annualized EBITDA of the
Guarantor and its Restricted Subsidiaries, on a consolidated basis, for such
Test Period may be calculated after giving pro forma effect thereto (including
the incurrence or assumption of any Indebtedness in connection therewith) as if
such Material Acquisition (and the incurrence or assumption of any such
Indebtedness) occurred on the first day of such Test Period; and (iii) if during
such Test Period any Person that subsequently became a Restricted Subsidiary or
was merged with or into the Guarantor or any Restricted Subsidiary since the
beginning of such Test Period shall have entered into any Material Disposition
or Material Acquisition that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Guarantor or a Restricted Subsidiary
during such Test Period, Annualized EBITDA of the Guarantor and its Restricted
Subsidiaries, on a consolidated basis, for such Test Period may be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Test Period. For the

 

79 

(English Translation - For Reference Purpose Only)

purposes of this section, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition and the amount of income or earnings related
thereto, the pro forma calculations may be determined in good faith by a
Responsible Officer of the Guarantor. Comparable adjustments may be made in
connection with any determination of Annualized EBITDA.

 

80 

(English Translation - For Reference Purpose Only)

Exhibit 2

 

Form of calculation sheet of the Financial Covenants

 

[MM/DD/YY]

 

To: Sumitomo Mitsui Banking Corporation



as Agent

 



 

Comcast Corporation 

[title]

               

 



 

Report regarding Financial Covenants

 

USJ Co., Ltd. (the "Company") hereby submits a report on the financial covenants
as follows, pursuant to Section 4(2) of the Letter of Guarantee submitted by the
Guarantor to the Agent and the Lenders dated as of May 1, 2017 (the "Letter of
Guarantee "). The capitalized terms used but not otherwise defined herein are
used with the meanings assigned to them in the Letter of Guarantee.

 

1.       List of financial institutions

 

(1)       Sumitomo Mitsui Banking Corporation

 

(2)       ●

 

(3)       ●

 

(4)       ●

 

2.       Financial Covenants

 

(1)       Date of Determination

 

(2)       Details of Calculation

 

81 

(English Translation - For Reference Purpose Only)

Exhibit 3

 

Designation of Unrestricted Subsidiaries

 

So long as no breach of the obligation of the Guarantor under the Letter of
Guarantee exists or arises as a result thereof and subject to the next
succeeding sentence, the Guarantor may from time to time designate a Restricted
Subsidiary as an Unrestricted Subsidiary or designate an Unrestricted Subsidiary
as a Restricted Subsidiary; provided that the Guarantor shall (a) provide the
Agent written notification of such designation prior to or concurrently
therewith (which written notification the Agent will promptly forward to the
Lenders), and (b) if such designation is a Material Acquisition (in the case of
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary) or a
Material Disposition (in the case of the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary), within 10 Business Days after such notification,
deliver to the Agent a certificate, in form reasonably acceptable to the Agent,
demonstrating pro-forma compliance with item (a) of Section 4(1) of the Letter
of Guarantee immediately prior to and after giving effect to such designation
and (c) not designate as an Unrestricted Subsidiary any guarantor under the
Guarantor Credit Facility that is a Significant Subsidiary and that guarantees
Material Debt unless such guarantor is simultaneously released from its
guarantee of such Material Debt. Notwithstanding anything to the contrary
contained herein, (x) unless designated as an Unrestricted Subsidiary in
compliance with clause (y) below, each Cable Subsidiary shall at all times be a
Restricted Subsidiary for all purposes hereunder, and (y) the Guarantor may
designate a Cable Subsidiary as an Unrestricted Subsidiary at any time when the
Leverage Ratio (calculated after giving pro forma effect to such designation) is
less than or equal to 4.50 to 1.00. The Guarantor hereby designates the
Subsidiaries listed below as Unrestricted Subsidiaries.

 

List of Unrestricted Subsidiaries

 

-Comcast Holdings Corporation and its subsidiaries (except Comcast Cable
Communications, LLC and its subsidiaries)

 

-Comcast Navy Holdings, LLC and its subsidiaries, including NBCUniversal
Enterprise, Inc.

 

-NBCUniversal Enterprise, Inc. (f/k/a Navy Holdings, Inc.)

 

-Comcast Contribution Holdings, LLC and its subsidiaries

 

-Comcast Navy Contribution Holdings, LLC and its subsidiaries

 

a. NBCUniversal, LLC and its subsidiaries (except for NBCUniversal Media, LLC)

 

-Comcast Navy Acquisition, LLC and its subsidiaries

 

-Comcast CSA Holdings, LLC and its subsidiaries

 

-NBCUniversal Asia, LLC and its subsidiaries (Universal Studios Japan)

 

-Subsidiaries of Universal City Studios Productions LLLP that are solely and
specifically related

 

82 

(English Translation - For Reference Purpose Only)

to Comcast’s ownership and development of a theme park in Beijing China and all
of their current and future subsidiaries. Those entities existing as of the date
hereof are: (i) Universal Studios Recreation China Planning Services LLC, (ii)
Universal Beijing WFOE Holding LLC, (iii) Universal Beijing Servicer Holding,
LLC, (iv) Universal Beijing Development Services LLC, (v) Universal Beijing
Owner Holding LLC and (vi) Universal Beijing Services LLC

 

83 

(English Translation - For Reference Purpose Only)

Exhibit 4

 

(Intentionally Deleted)

 

84 

(English Translation - For Reference Purpose Only)

Exhibit 5

 

Guarantor's Contact

 

Name and department in charge Address TEL/FAX

Comcast Corporation



Attn: General Counsel

 

with a copy to: 

Davis Polk & Wardwell LLP



Attn: Jason Kyrwood

 

For Comcast



One Comcast Center 

Philadelphia, PA 19103

 

For Davis Polk & Wardwell LLP



450 Lexington Avenue 

New York, NY 10017

 

For Comcast



TEL: 215-286-1700



FAX: 215-286-7794



Email: corporate_legal@comcast.com

 

For Davis Polk & Wardwell LLP



FAX: 212-701-5653



Email: jason.kyrwood@davispolk.com



85 

(English Translation - For Reference Purpose Only)

Schedule 11

 

List of Contacts

 

1.The Borrower

 

Name and department in charge Address TEL/FAX

USJ Co., Ltd.



Accounting and finance department 

2-1-33, Sakurajima, Konohana-ku, Osaka, 554-0031

TEL: 06-6465-3023



FAX: 06-6465-3534 

 

2.The Lender

 

Name and department in charge Address TEL/FAX

Sumitomo Mitsui Banking Corporation



Osaka Corporate Business Dept. III 

4-6-5, Kitahama, Chuo-ku, Osaka,



541-0041

TEL: 06-6227-2218



FAX: 06-6227-2254



Mizuho Bank, Ltd.



Osaka Corporate Banking Department No.1 

4-2-1, Imabashi, Chuo-ku, Osaka, 541-0042

TEL: 06-6223-6927



06-6223-6924



FAX: 06-6223-6820



The Bank of Tokyo-Mitsubishi UFJ, Ltd.



Osaka Corporate Banking Division No.3, Corporate Banking Department No.3 

1-1-5, Dojimahama, Kita-ku, Osaka, 530-0004

TEL: 06-6206-9036



FAX: 06-6206-9039

Development Bank of Japan Inc.



Kansai Branch 

Project Division for Urban Development



4-1-1, Imabashi, Chuo-ku, Osaka, 541-0042



Yodoyabashi Mitsui Building 13F 

TEL: 06-4706-6315



FAX: 06-4706-6421

Nippon Life Insurance Company



CORPORATE FINANCE DEPARTMENT 

3-5-12, Imabashi, Chuo-ku, Osaka, 541-8501

TEL: 06-6209-6057



FAX: 06-6233-4324

The Norinchukin Bank



Kansai Corporate Finance Division



4-1-1, Imabashi, Chuo-ku, Osaka, 541-0042

TEL: 06-6205-2423



FAX: 06-6205-2049

 

3.The Agent

 

Name and department in charge Address TEL/FAX

Sumitomo Mitsui Banking Corporation



Structured Finance Dept. 

1-3-2, Marunouchi, Chiyoda-ku, Tokyo



100-0005 

TEL: 03-6706-5714



FAX: 03-6706-9880 

 

 



86 

